Exhibit 10.64
EXECUTION


PURCHASE AND SALE AGREEMENT
BY AND AMONG
AIR TRANSPORT SERVICES GROUP, INC.
AND THE
SELLERS
AND THE
SELLERS’ REPRESENTATIVE
NAMED HEREIN
Dated as of October 1, 2018










--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I
DEFINITIONS.........................................................................................................................1
1.1    DEFINED
TERMS..............................................................................................................1
1.2    INTERPRETATION..........................................................................................................15
ARTICLE II PURCHASE AND SALE OF EQUITY
INTERESTS...........................................................15
2.1    PURCHASE AND SALE OF EQUITY
INTERESTS......................................................15
2.2    ESTIMATED PURCHASE PRICE CALCULATION
STATEMENT..............................15
2.3    TAX CHARACTERIZATION; PURCHASE PRICE
ALLOCATION.............................16
ARTICLE III CLOSING; POST CLOSING PURCHASE PRICE TRUE
UP............................................17
3.1    CLOSING..........................................................................................................................17
3.2    PAYMENT OF CLOSING INDEBTEDNESS, COMPANY TRANSACTION
EXPENSES AND CLOSING BONUS
PAYMENTS.......................................................17
3.3    CLOSING
TRANSACTIONS..........................................................................................17
3.4    POST-CLOSING PURCHASE PRICE
TRUE-UP...........................................................19
3.5    ESCROW AMOUNT; ESCROW
FEES...........................................................................21
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
PURCHASER.......................................21
4.1    ORGANIZATION; STANDING;
CITIZENSHIP.............................................................21
4.2    AUTHORITY; AUTHORIZATION;
ENFORCEABILITY..............................................22
4.3    NONCONTRAVENTION.................................................................................................22
4.4    APPROVALS; CLAIMS OR LEGAL
PROCEEDINGS..................................................22
4.5    BROKERS.........................................................................................................................22
4.6    SECURITIES
ACT............................................................................................................23
4.7    AVAILABILITY OF
FUNDS............................................................................................23
ARTICLE V REPRESENTATIONS AND WARRANTIES OF EACH
SELLER......................................23
5.1    EXECUTION AND DELIVERY; VALID AND BINDING AGREEMENTS..................23
5.2    AUTHORITY;
ORGANIZATION....................................................................................23
5.3    NONCONTRAVENTION.................................................................................................24
5.4    APPROVALS.....................................................................................................................24
5.5    OWNERSHIP OF THE EQUITY
INTERESTS................................................................24
5.6    LITIGATION.....................................................................................................................24
5.7    BROKERS.........................................................................................................................24
5.8    MEMBER
AGREEMENTS..............................................................................................24
ARTICLE VI REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANIES AND
THE COMPANY
SUBSIDIARY....................................................................................................25
6.1    ORGANIZATION; STANDING;
CITIZENSHIP.............................................................25
6.2    AUTHORITY TO CONDUCT
BUSINESS......................................................................25
6.3    ORGANIZATIONAL
DOCUMENTS..............................................................................25
6.4    NONCONTRAVENTION.................................................................................................25
6.5    APPROVALS.....................................................................................................................26
6.6    BROKERS.........................................................................................................................26
6.7    CAPITALIZATION OF THE COMPANIES AND THE COMPANY SUBSIDIARY......26
6.8    RIGHTS; WARRANTS OR
OPTIONS.............................................................................26
6.9    FINANCIAL
STATEMENTS............................................................................................27
6.10    INDEBTEDNESS; UNDISCLOSED
LIABILITIES........................................................27
6.11    TANGIBLE PERSONAL
PROPERTY..............................................................................27
6.12    REAL
PROPERTY.............................................................................................................28






    i    



--------------------------------------------------------------------------------




6.13    INTELLECTUAL
PROPERTY.........................................................................................29
6.14    INSURANCE.....................................................................................................................30
6.15    LABOR
MATTERS...........................................................................................................31
6.16    PERMITS; COMPLIANCE WITH
LAW..........................................................................32
6.17    LITIGATION.....................................................................................................................33
6.18    EMPLOYEE BENEFIT PLANS;
ERISA.........................................................................33
6.19    TAX
MATTERS................................................................................................................35
6.20    ENVIRONMENTAL, HEALTH AND SAFETY
MATTERS...........................................36
6.21    MATERIAL
CONTRACTS..............................................................................................38
6.22    TRANSACTIONS WITH
AFFILIATES..........................................................................39
6.23    ABSENCE OF
CHANGES...............................................................................................39
6.24    ANTI-CORRUPTION
MATTERS....................................................................................39
6.25    ACCOUNTS RECEIVABLE; ACCOUNTS
PAYABLE...................................................40
6.26    AIRCRAFT........................................................................................................................40
ARTICLE VII PRE-CLOSING
COVENANTS..........................................................................................41
7.1    ACCESS TO CERTAIN
PARTIES....................................................................................41
7.2    PRE-CLOSING
ACTIVITIES...........................................................................................42
7.3    EFFORTS TO CONSUMMATE; AUTHORIZATIONS AND OTHER THIRD PARTY
CONSENTS.......................................................................................................................43
7.4    CONFIDENTIALITY........................................................................................................44
ARTICLE VIII CONDITIONS TO
CLOSING...........................................................................................44
8.1    CONDITIONS TO OBLIGATIONS OF ALL
PARTIES..................................................44
8.2    CONDITIONS TO OBLIGATIONS OF
PURCHASER..................................................45
8.3    CONDITIONS TO OBLIGATIONS OF
SELLERS.........................................................46
ARTICLE IX ADDITIONAL
AGREEMENTS..........................................................................................46
9.1    FURTHER
ASSURANCES..............................................................................................46
9.2    PUBLICITY......................................................................................................................47
9.3    BUSINESS
RECORDS....................................................................................................47
9.4    INVESTIGATION; NO RELIANCE BY
PURCHASER................................................ 47
9.5    EXCULPATION AND INDEMNIFICATION OF MANAGERS AND OFFICERS.......48
9.6    LIMITATION OF REPRESENTATIONS AND
WARRANTIES.....................................49
9.7    PLANT CLOSINGS AND MASS
LAYOFFS..................................................................49
9.8    COMPANY INTELLECTUAL
PROPERTY.................................................................... 49
9.9    EMPLOYEES; BENEFIT
PLANS....................................................................................49
9.10    INTERCOMPANY PAYABLES OR
RECEIVABLES......................................................50
ARTICLE X REMEDIES FOR BREACH OF THIS
AGREEMENT.........................................................50
10.1    SURVIVAL........................................................................................................................50
10.2    INDEMNIFICATION........................................................................................................51
10.3    THIRD PARTY
CLAIMS..................................................................................................52
10.4    LIMITATIONS ON
INDEMNIFICATION.......................................................................54
10.5    LIMITATION OF
REMEDIES..........................................................................................56
10.6    SPECIFIC
PERFORMANCE............................................................................................56
ARTICLE XI TAX
MATTERS....................................................................................................................57
11.1    TAX
RETURNS................................................................................................................57
11.2    LIABILITY FOR
TAXES..................................................................................................58
11.3    APPORTIONMENT OF
TAXES......................................................................................58








    ii    



--------------------------------------------------------------------------------




11.4    COOPERATION................................................................................................................59
11.5    TAX
CONTESTS..............................................................................................................59
11.6    AMENDED
RETURNS    ..............................................................................................................60
11.7    TAX
REFUNDS................................................................................................................60
11.8    OTHER
TAXES.................................................................................................................61
ARTICLE XII
TERMINATION..................................................................................................................61
12.1    TERMINATION................................................................................................................61
12.2    EFFECT OF
TERMINATION...........................................................................................61
ARTICLE XIII
MISCELLANEOUS...........................................................................................................61
13.1    NOTICES...........................................................................................................................61
13.2    ENTIRE
AGREEMENT....................................................................................................62
13.3    AMENDMENT AND
WAIVER........................................................................................63
13.4    BENEFITS; BINDING EFFECT;
ASSIGNMENT...........................................................63
13.5    NO THIRD PARTY BENEFICIARY; NO BENEFIT PLAN AMENDMENT.................63
13.6    NO RECOURSE TO DEBT FINANCING SOURCES; WAIVER OF CERTAIN
CLAIMS............................................................................................................................63
13.7    SEVERABILITY...............................................................................................................64
13.8    EXPENSES.......................................................................................................................64
13.9    COUNTERPARTS AND
DELIVERY...............................................................................64
13.10    GOVERNING LAW; JURISDICTION; WAIVER OF JURY
TRIAL..............................65
13.11    DISCLOSURE
SCHEDULES...........................................................................................65
ARTICLE XIV SELLERS’
REPRESENTATIVE.......................................................................................66
14.1    DESIGNATION.................................................................................................................66
14.2    AUTHORITY.....................................................................................................................66
14.3    EXCULPATION................................................................................................................66




    iii    



--------------------------------------------------------------------------------







SCHEDULES    
Sellers’ Schedule


Schedule 2.2    -    Estimated Purchase Price Calculation Statement
Schedule 2.3    -    Aggregate Purchase Price Allocation
Schedule 3.2    -    Indebtedness to Remain Outstanding
Schedule 4.4    -    Approvals; Claims or Legal Proceedings
Schedule 5.3    -    Noncontravention
Schedule 5.4    -    Approvals
Schedule 5.8    -    Member Agreements
Schedule 6.4    -    Noncontravention
Schedule 6.5    -    Approvals
Schedule 6.9    -    Financial Statements
Schedule 6.10    -    Indebtedness; Undisclosed Liabilities
Schedule 6.11    -    Tangible Personal Property
Schedule 6.12    -    Leased Real Property
Schedule 6.13    -    Intellectual Property
Schedule 6.14    -    Insurance
Schedule 6.15    -    Labor Matters
Schedule 6.16    -    Permits; Compliance with Law
Schedule 6.17     -    Litigation
Schedule 6.18    -    Employee Benefit Plans; ERISA
Schedule 6.19    -    Tax Matters
Schedule 6.20    -    Environmental, Health and Safety Matters
Schedule 6.21    -    Material Contracts
Schedule 6.22    -    Transactions with Affiliates
Schedule 6.23    -    Absence of Changes
Schedule 6.25    -    Accounts Receivable; Accounts Payable
Schedule 6.26    -    Aircraft
Schedule 7.1    -    Key Customers
Schedule 7.2    -    Pre-Closing Activities




EXHIBITS
Exhibit A-1    -    Accounting Principles
Exhibit A-2    -    Net Working Capital Calculation
Exhibit B    -    Form of Escrow Agreement
Exhibit C    -    Form of Guarantee (Omni Air International Holdings, Inc.)
Exhibit D    -    Form of Guarantee (Omni Aviation Leasing Holdings, LLC)
Exhibit E    -    Form of Guarantee (T7 Aviation Leasing Holdings, LLC)






    iv    



--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of October 1, 2018, by and among the Persons listed on the Sellers’ Schedule
attached hereto (the “Sellers’ Schedule”) (collectively referred to herein as
“Sellers” and individually as a “Seller”), the Sellers’ Representative (as
defined herein), solely in his capacity as the Sellers’ Representative, and Air
Transport Services Group, Inc., a Delaware corporation (“Purchaser”).
RECITALS
A.Omni Air International, LLC, a Nevada limited liability company (“Omni”), Omni
Aviation Leasing, LLC, a Nevada limited liability company (“OAL”), and T7
Aviation Leasing, LLC, a Nevada limited liability company (“T7”), are engaged in
the businesses of owning and leasing aircraft and, in Omni’s case, providing
passenger airlift services to the U.S. Department of Defense and other U.S. and
foreign government agencies, and worldwide full service commercial passenger
charter, wet lease and ACMI (as defined below) services and other air
transportation services to commercial customers. Omni, OAL and T7 are sometimes
referred to herein individually as a “Company” and collectively as the
“Companies.”
B.    Sellers own the entire membership interest of Omni, OAL and T7, as those
interests are more fully defined in the Organizational Documents of Omni, OAL
and T7 (collectively, the “Equity Interests”).
C.    Sellers desire to sell the Equity Interests to Purchaser, and Purchaser
desires to purchase the Equity Interests from Sellers, upon the terms and
subject to the conditions contained in this Agreement.
AGREEMENT
In consideration of the premises and the respective mutual agreements,
covenants, representations and warranties contained herein, the parties to this
Agreement hereby agree as follows:

ARTICLE I
DEFINITIONS

1.1    Defined Terms. In addition to terms defined elsewhere in this Agreement,
the following terms, when utilized in this Agreement, unless the context
otherwise requires, shall have the meanings indicated, which meanings shall be
equally applicable to both the singular and plural forms of such terms:
“Accounting Fees” is defined in Section 3.4(b).
“Accounting Principles” means GAAP, and to the extent consistent with GAAP, the
accounting principles, policies, practices, procedures and methods and
estimation methodology that were used in preparation of the audited balance
sheet of the Companies as at December 31,


1    



--------------------------------------------------------------------------------




2017, and, with respect to the calculation of Closing Net Working Capital, the
specific policies and rules set forth in Exhibit A-1.
“ACMI” means aircraft, crew, maintenance and insurance.
“Adjustment Time” means 11:59 pm (Central time) on the day immediately prior to
the Closing.
“Affiliate” means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of stock or other equity interests, by contract, credit arrangement or
otherwise. An Immediate Family Member of a natural Person, or the settlor or a
beneficiary of a trust, shall be deemed an Affiliate of such natural Person or
such trust for purposes of this Agreement.
“Aggregate Deductible” is defined in Section 10.4(a)(ii).
“Aggregate Purchase Price” means an amount equal to the (a) Enterprise Value,
plus (b) the Closing Cash, minus (c) the Closing Indebtedness, minus (d) the
amount of all Company Transaction Expenses, plus or minus (e) the amount of the
Net Working Capital Adjustment, and minus (f) the Closing Bonus Payments.
“Agreement” is defined in the preamble of this Agreement.
“Aircraft” is defined in Section 6.26(a).
“Aircraft Acquisition Contracts” is defined in Section 6.26(c).
“Allocable Portion” means a percentage based upon the portion of ownership
interest in the Companies allocable to each Seller as set forth on the Sellers’
Schedule.
“Authority” means any governmental authority, self-regulatory organization,
agency, commission, board, bureau, authority, official, court, arbitrator,
mediator, tribunal or other instrumentality of the United States or of any
foreign, domestic, federal, state, county, city, local or other political
subdivision.
“BDT” means BDT & Company, LLC, financial advisor to Sellers and the Companies.
“Benefit Plans” is defined in Section 6.18(a).
“Business Day” means any day except Saturday, Sunday and any other day on which
commercial banks located in Tulsa, Oklahoma or Atlanta, Georgia are authorized
or required by Law to be closed for business.
“Cap” is defined in Section 10.4(b).


2    



--------------------------------------------------------------------------------




“Cash” means the cash and cash equivalents of the Companies and the Company
Subsidiary (including marketable securities and short term investments)
calculated in accordance with GAAP applied on a basis consistent with the
preparation of the Financial Statements. The term “cash” does not include
customer deposits and other restricted cash.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Citizen of the United States” is defined in Section 4.1.
“Closing” and “Closing Date” are defined in Section 3.1.
“Closing Bonus Payments” means any bonus or change of control payments triggered
by the consummation of the transactions contemplated by this Agreement to the
extent that such payments are not paid by or on behalf of the Companies and/or
the Company Subsidiary on or before the Closing Date, including all Taxes
required to be paid in connection with such payments.
“Closing Cash” means the combined Cash balances of the Companies and the Company
Subsidiary, as of the Adjustment Time, calculated in accordance with the
Accounting Principles, plus an amount equal to inbound wires in transit and
checks presented by any of the Companies or the Company Subsidiary for deposit
but not yet credited to deposit accounts and customer deposits and minus an
amount equal to outbound wires in transit and checks written by any of the
Companies or the Company Subsidiary that have not yet been presented for
deposit; provided, that Closing Cash shall exclude (i) any Cash not freely
usable because such amounts are subject to restrictions, limitations or taxes on
use or distribution by Law, Contract or otherwise, including restrictions on
dividends and repatriations or any other form of restriction, and (ii) any
amounts collateralizing outstanding letters of credit or performance under
contracts of the Companies or Company Subsidiary.
“Closing Indebtedness” means the combined amount of Indebtedness of the
Companies and the Company Subsidiary as of the Adjustment Time (other than
Indebtedness of any of the Companies or the Company Subsidiary with respect to
which the obligee is any of the Companies or the Company Subsidiary) that is
funded and outstanding and not paid as of the Closing and not accrued in the
calculation of Net Working Capital, calculated in accordance with the Accounting
Principles, and, for the avoidance of doubt, without giving effect to the
transactions contemplated by this Agreement or any purchase accounting arising
from the consummation of the transactions contemplated by this Agreement.
“Closing Net Working Capital” means the amount of the Net Working Capital as of
the Adjustment Time.
“Closing Time” means 11:59 p.m., Central Time, on the Closing Date.
“COBRA” means Part 6 of Subtitle B of Title I of ERISA, section 4980B of the
Code and any similar state Law.
“Code” means the Internal Revenue Code of 1986, as amended.




3    



--------------------------------------------------------------------------------




“Companies” and “Company” are defined in the Recitals to this Agreement.
“Company Subsidiary” means Advanced Flight Services, LLC, a Nevada limited
liability company and wholly-owned Subsidiary of Omni.
“Company Transaction Expenses” means all expenses of the Companies, the Company
Subsidiary and Sellers incurred or to be incurred prior to the Closing in
connection with the preparation, execution and consummation of this Agreement,
the transactions contemplated hereby to be consummated on or before the Closing
Date, and the Closing, including fees and disbursements of attorneys, investment
bankers, accountants and other advisors and service providers, payable by the
Companies or the Company Subsidiary or Sellers pursuant to Section 13.8 and
which, in each case, have not been paid as of the Adjustment Time and are not
accrued in the calculation of Net Working Capital. Without limitation as to the
foregoing, all investment banking fees, commissions and expenses payable or
reimbursable to BDT shall be deemed to be Company Transaction Expenses.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
April 9, 2018, between Purchaser and BDT (on behalf of the Companies).
“Continuing Employee” is defined in Section 9.9(a).
“Contract” means any contract, lease, license, commitment, undertaking (to the
extent such undertaking is enforceable by a third party) or other agreement
(whether written or oral).
“Damages” means all damages, costs, losses, expenses, awards, judgments,
liabilities, obligations, fines, sanctions, penalties and interest, assessments
and fees (including court costs and reasonable attorneys’ fees and expenses).
“Debt Financing” is defined in Section 13.6(a).
“Debt Financing Provisions” means, collectively, Section 13.3 (Amendment and
Waiver), Section 13.4 (Benefits; Binding Effect; Assignment), Section 13.5 (No
Third Party Beneficiary; No Benefit Plan Amendment), and Section 13.6 (No
Recourse to Debt Financing Sources; Waiver of Certain Claims).
“Debt Financing Sources” means the Persons that have committed to provide or
arrange or otherwise entered into agreements in connection with the debt
financing or other financing provided to Purchaser or its Affiliates in
connection with the transactions contemplated hereby, including the parties to
any debt commitment letters, engagement letters, joinder agreements, indentures
or credit agreements entered pursuant thereto or relating thereto, together with
their respective Affiliates, and their respective Affiliates’ officers,
directors, employees, agents and representatives and their respective successors
and assigns.
“DOT” means the United States Department of Transportation, an agency of the
United States Government.
“DOT Conditional Approvals” means (a) an approval letter, also known as a
“comfort letter,” issued by DOT at any time prior to the Closing, tentatively
affirming the post-Closing


4    



--------------------------------------------------------------------------------




continuing fitness (under 49 U.S.C. § 41110(e)(1)) and U.S. citizenship (under
49 U.S.C. § 40102(a)(15)) of Omni, and (b) a DOT order issued under 49 U.S.C. §
40109 and exempting from 49 U.S.C. § 41105 the de facto transfer to Purchaser of
the DOT-issued international operating authority of Omni or, alternatively, an
order issued under 49 U.S.C. § 41105 approving the de facto transfer to
Purchaser of the DOT-issued international operating authority of Omni; provided,
the approval prescribed by clause (b) of this definition shall apply only to the
extent DOT determines such approval is required with respect to the transactions
contemplated by this Agreement.
“Engines” is defined in Section 6.26(a).
“Enterprise Value” means $845,000,000.
“Environmental, Health and Safety Laws” means all applicable Laws of any
Authority concerning pollution or protection of the environment, public health
and safety or employee health and safety, including Laws relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern into ambient air (including indoor air), surface water, ground water or
lands or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Materials of
Environmental Concern.
“Equity Interests” is defined in the Recitals to this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.    
“ERISA Plan” is defined in Section 6.18(a).
“Escrow Agent” means Regions Bank.
“Escrow Agreement” means the Escrow Agreement, dated as of the Closing Date, by
and among Purchaser, the Sellers’ Representative and the Escrow Agent,
substantially in the form attached hereto as Exhibit B.
“Escrow Amount” means the Working Capital Escrow plus the Indemnification
Escrow.
“Estimated Purchase Price Calculation Statement” is defined in Section 2.2.
“FAA” means the Federal Aviation Administration, an operating administration of
DOT.
“Final Purchase Price Calculation Statement” is defined in Section 3.4(a).
“Financial Statements” is defined in Section 6.9.
“Forward-Looking Statements” is defined in Section 9.4(a).
“Fraud” means, with respect to any party hereto, an actual fraud by such party,
which involves a knowing and intentional misrepresentation of a material fact,
with the express intent of inducing any other party hereto to enter into this
Agreement and upon which such party has


5    



--------------------------------------------------------------------------------




relied to its detriment (as opposed to any fraud claim based on constructive
knowledge, negligent misrepresentation or similar theory) under applicable Law.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time consistently applied throughout the
specified period and in the immediately prior comparable period.
“Government Contracts” is defined in Section 6.21(b).
“Guarantees” means the Guarantees, dated as of the Closing Date, substantially
in the forms attached hereto as Exhibits C, D and E.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder, or any successor
statute, rules and regulations thereto
“Immediate Family Member” means with respect to a Person who is a natural
person, (a) his or her spouse or domestic partner and lineal descendants
(whether or not adopted) and (b) any entity in which the legal and beneficial
owners include only such Person and any other Person or Persons listed in clause
(a).
“Indebtedness” as applied to any Person means (without duplication) (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments or
debt securities, (c) all indebtedness of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all indebtedness of such Person secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of the property subject to such Lien, (e) all obligations under leases
which have been or must be, in accordance with GAAP, recorded as capital leases
in respect of which such Person is liable as lessee, (f) any liability of such
Person in respect of bankers’ acceptances or letters of credit (to the extent
drawn), (g) customer deposits and cash received for future services not yet
performed that are recorded as a liability, (h) all interest, fees, prepayment
premiums and other expenses owed with respect to any indebtedness, liabilities
and/or obligations of any of the types referred to above, and (i) all
indebtedness, liabilities and/or obligations of any of the types referred to
above which is directly or indirectly guaranteed by such Person or which such
Person has agreed (contingently or otherwise) to purchase or otherwise acquire
or in respect of which it has otherwise assured a creditor against loss;
provided, however, that Indebtedness does not include any letter of credit,
corporate guarantee, pledge, bond or similar arrangement running solely to the
account of or for the benefit of the Companies or the Company Subsidiary.
“Indemnification Escrow” means $15,000,000.
“Indemnified Person” is defined in Section 10.3(a).
“Indemnifying Party” is defined in Section 10.3(a)


6    



--------------------------------------------------------------------------------




“Independent Accounting Firm” is defined in Section 3.4(b).
“Insurance Policies” is defined in Section 6.14.
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world, registered or unregistered: (a) trademarks and service
marks, including all applications and registrations and the goodwill connected
with the use of and symbolized by the foregoing; (b) copyrights, including all
applications and registrations related to the foregoing; (c) trade secrets and
confidential know-how; (d) patents and patent applications; (e) internet domain
name registrations; (f) supplemental type certificates; and (g) other
intellectual property and related proprietary rights, interests, inventions,
non-confidential know-how and protections.
“Interim Financial Statements” is defined in Section 6.9.
“IRS” means the Internal Revenue Service.
“Key Customers” is defined in Section 7.1.
“Knowledge” means: (a) with respect to Purchaser, the knowledge of Joseph C.
Hete, Quint O. Turner and W. Joseph Payne, and (b) with respect to Sellers, the
knowledge of Jeffrey C. Crippen, Patricia Frank, Daniel Orcutt, Robert D. Rose,
David Ferrell and Shonda C. Fisher. Each such individual will be deemed to have
knowledge of a particular fact or other matter if such individual is actually
aware of the fact or matter or would have become actually aware of such fact or
matter through reasonable inquiry.
“Law” means any constitution, treaty, law, statute, code, rule, regulation,
ordinance, common law and any other pronouncement having the effect of Law of
any Authority, including any Order, or any license, franchise, consent,
approval, permit or similar right granted under any of the foregoing.
“Leased Real Property” is defined in Section 6.12.
“Legal Proceeding(s)” means any judicial, administrative or arbitral action (at
law or in equity), suit, claim, hearing, inquiry, investigation, charge,
complaint, audit, notice, demand or proceeding by or before an Authority.
“Liability” or “Liabilities” means any debt, liability, claim, loss, damage,
fine, penalty, expense, deficiency, commitment or obligation of whatever kind or
nature (whether known or unknown, whether fixed or unfixed, whether liquidated
or unliquidated, whether secured or unsecured, whether accrued or unaccrued,
whether absolute or contingent, whether due or to become due or otherwise),
including any liabilities for Taxes.
“Lien” means any mortgage, deed of trust, security interest, lien, pledge,
charge, encumbrance, license, claim, lease, restraint on title, spousal
interest, transfer restriction, voting trust agreement, right of first refusal,
easement or other claim.
“Material Adverse Effect” means any event, circumstance, effect, state of facts
or change that, individually or in the aggregate with all other events,
circumstances, effects, states


7    



--------------------------------------------------------------------------------




of fact or changes, has or is reasonably likely to (i) have a materially adverse
effect on the business, condition (financial or otherwise), results of
operations, business or assets of the Companies and the Company Subsidiary
(taken as a whole) (ii) materially impair the ability of the Companies and the
Company Subsidiary (taken as a whole) to own, hold and/or operate their assets
or (iii) materially impair the ability of Sellers or any of them to timely
consummate the transactions contemplated hereby; provided, however, that none of
the following shall be deemed to constitute, and none of the following (or the
effects thereof) shall be taken into account in determining whether there has
been, a Material Adverse Effect: (a) any adverse change, event, development, or
effect arising from or relating to (i) general business or economic conditions
not peculiar to the Companies or the Company Subsidiary, (ii) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack, including any such attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (iii) changes in, or
circumstances or effects arising from or relating to financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (iv) changes in GAAP, (v) changes in
Laws, (vi) the announcement of the execution of this Agreement or the
consummation of the transactions contemplated hereby, including any impact
thereof on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners or employees, or (vii) the taking of any action
contemplated by this Agreement or any of the other Transaction Documents; and
(b) any adverse change in or effect on the business of any of the Companies or
the Company Subsidiary that is timely cured by the Companies, the Company
Subsidiary or Sellers prior to the Closing Date.
“Material Contract” means any Contract or group of related Contracts (including
any amendments thereto), for which the underlying term (if any) has not expired,
and which is not terminable by the Companies or the Company Subsidiary on 90
days’ notice or less without expense or penalty, to which any of the Companies
or the Company Subsidiary is a party (other than those which are solely between
or among the Companies and/or the Company Subsidiary) and which:
(a)    relates to Indebtedness or is a letter of credit or similar arrangement
running to the account of or for the benefit of any of the Companies or the
Company Subsidiary;
(b)    relates to the purchase or sale of materials, supplies, merchandise,
machinery, equipment or parts (excluding contracts made in the Ordinary Course
of Business or that do not require expenditures or result in sales in excess of
$25,000 annually);
(c)    is an employment, severance or consulting agreement between any of the
Companies or the Company Subsidiary and any of its respective officers,
managers, or other employees or consultants of such Company or such Subsidiary
who are entitled to compensation thereunder in excess of $100,000 per year;


8    



--------------------------------------------------------------------------------




(d)    is a contract for capital expenditures or the acquisition or construction
of fixed assets for or in respect of any real property, in each case requiring
aggregate payments in excess of $250,000;
(e)    is a collective bargaining agreement with any labor organization, union
or association to which any of the Companies or the Company Subsidiary is a
party;
(f)    is an agreement with any Seller or any of his, her or its Affiliates
(other than any of the Companies or the Company Subsidiary).
(g)    is a Contract with any officer, manager, director or Affiliate of any of
the Companies or the Company Subsidiary;
(h)    is a Contract that requires any of the Companies or the Company
Subsidiary to make any payment to any Person or to extend any benefits to any
Person as a result of the transactions contemplated by this Agreement;
(i)    is a Contract that grants any Person a power of attorney or similar grant
of agency executed by any of the Companies or the Company Subsidiary (other than
any Contract executed by any of the Companies or the Company Subsidiary that
grants such power of attorney or agency to another of the Companies or the
Company Subsidiary);
(j)    is a Contract that is reasonably expected to call for any payments by or
on behalf of any of the Companies or the Company Subsidiary, individually or in
the aggregate, in excess of $500,000 after the date of this Agreement;
(k)    is a Contract that grants any Person a right of first refusal, first
offer or similar preferential right to purchase or acquire any right, assets,
property or service of any of the Companies or the Company Subsidiary;
(l)    is a Contract pursuant to which any of the Companies or the Company
Subsidiary grants a license to any third party to use any material Intellectual
Property of any of the Companies or the Company Subsidiary;
(m)     is a Contract that involves any exchange traded, over-the-counter or
other swap, cap, floor, collar, futures contract, forward contract, option or
any other derivative financial instrument or contract, based on any commodity,
security, instrument, asset, rate or index of any kind or nature whatsoever,
including commodities, currencies, interest rates, foreign currency and other
indices;
(n)    is a Contract that includes or provides for “most favored nation” terms
(whether in terms of pricing or otherwise) for the benefit of any other Person;
(o)     is a Contract with “take or pay” provisions or “requirements” provisions
committing a Person to provide the quantity of goods or services required by
another Person or requiring a Person to purchase all or a given portion of its
requirements from another Person;


9    



--------------------------------------------------------------------------------




(p)    is a Contract that grants a Lien or restricts the granting of Liens on
any material property or asset of any of the Companies or the Company
Subsidiary;
(q)    is a Contract relating to the lease, rental or use of real property,
aircraft, equipment, vehicles, other personal property or fixtures, except for
any Contract individually involving payment of aggregate annual rentals or sums
of less than $100,000;
(r)    is a Contract (A) restricting any of the Companies or the Company
Subsidiary from engaging in any line of business or competing with any Person or
in any geographical area; (B) restricting any of the Companies or the Company
Subsidiary from soliciting any Person to be an employee of such company; or
(C) that imposes any confidentiality requirements on any of the Companies other
than any such Contract that was executed in the Ordinary Course of Business;
(s)    is a Contract with any of the three largest customers of the Companies
and the Company Subsidiary (taken as a whole) as of the date hereof, based on
revenues over the 12-month period ended on August 31, 2018;
(t)    is a Contract relating to any joint venture or partnership or any
Contract involving the sharing of profits, losses, costs or liabilities, or any
Contract concerning the ownership of or investments in any Person;
(u)    is a Contract involving the settlement, release, compromise or waiver of
any material rights, duties or Liabilities outside the Ordinary Course of
Business pursuant to which any of the Companies or the Company Subsidiary has
material ongoing obligations or liabilities;
(v)    is a Contract with any Authority;
(w)    is a Contract that, outside the Ordinary Course of Business, contains or
provides for an undertaking to (A) indemnify or hold harmless another Person or
(B) pay any material penalty in the event of any failure to perform or late
performance of such Contract;
(x)    is a Contract under which any of the Companies or the Company Subsidiary
is required to pay royalties or similar payments to any third-party Person;
(y)     is a Contract that requires a letter of credit, performance bond or
payment bond outside of the Ordinary Course of Business; or
(z)    is a Contract under which, as a result of the execution and performance
of this Agreement (i) a payment (including a Closing Bonus Payment) (whether of
severance pay or otherwise) will become due from any of the Companies or the
Company Subsidiary to any Seller or any of its Affiliates or any current or
former officer, employee, manager, director or consultant (or dependents of such
Person) of any of the Companies or the Company Subsidiary or (ii) the time of
payment or vesting of any amount of compensation due to any Seller or any such
current or former officer,


10    



--------------------------------------------------------------------------------




employee, manager, director or consultant (or dependents of such Person) will be
increased or accelerated.
“Materials of Environmental Concern” means any hazardous waste, as defined by
42 U.S.C. section 6903(5), any hazardous substance as defined by 42 U.S.C.
section 9601(14), any pollutant or contaminant as defined by 42 U.S.C. section
9601(33), any toxic substance, oil or hazardous material, or any other chemical
or substance regulated by any Environmental, Health and Safety Laws.
“Most Recent Balance Sheet” is defined in Section 6.9.
“Multiemployer Plan” has the meaning set forth in ERISA section 3(37).
“Net Working Capital” means the difference between (a) all current assets of the
Companies and the Company Subsidiary and (b) all current liabilities of the
Companies and the Company Subsidiary, in each case, calculated in accordance
with the Accounting Principles, as of the Adjustment Time. Attached hereto as
Exhibit A-2, for illustrative purposes only, is the calculation of Net Working
Capital as if Closing had occurred on July 31, 2018. For the avoidance of doubt,
Net Working Capital shall not include any amounts included in Closing Cash,
Closing Indebtedness or Company Transaction Expenses.
“Net Working Capital Adjustment” means (a) if the amount of the Closing Net
Working Capital is less than the Target Net Working Capital, a reduction to the
Aggregate Purchase Price equal to the amount of such deficiency; and (b) if the
amount of the Closing Net Working Capital is greater than the Target Net Working
Capital, an increase to the Aggregate Purchase Price equal to the amount of such
excess.
“Non-ERISA Plan” is defined in Section 6.18(a).
“OAL” is defined in the Recitals to this Agreement.
“OAL Interest” is defined in Section 6.7(b).
“Omni” is defined in the Recitals to this Agreement.
“Omni Interest” is defined in Section 6.7(a).
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of any Authority.
“Ordinary Course of Business” means the ordinary course of business of the
Companies and the Company Subsidiary consistent with the past custom and
practice of the Companies and the Company Subsidiary in the operation of their
respective businesses through the date hereof and in a manner, amount and
frequency consistent with past practice and experience.
“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation, (b) the certificate of formation
or articles of organization and the


11    



--------------------------------------------------------------------------------




operating or limited liability company agreement of a limited liability company,
(c) the agreement of general or limited partnership of a partnership, (d) any
charter or similar document adopted or filed in connection with the creation,
formation, or organization of a Person, and (e) any amendment to or restatement
of any of the foregoing. For purposes of this Agreement: the Organizational
Documents of Omni include the Articles of Organization of Omni, dated as of July
22, 2016, and the Operating Agreement of Omni, dated as of July 22, 2016; the
Organizational Documents of OAL include the Articles of Organization of OAL,
dated as of November 15, 2005, and the Amended and Restated Operating Agreement
of OAL, dated as of September 5, 2018; the Organizational Documents of T7
include the Articles of Organization of T7, dated as of January 11, 2011, and
the Amended and Restated Operating Agreement of T7, dated as of September 5,
2018; and the Organizational Documents of the Company Subsidiary include the
Articles of Organization of Company Subsidiary, dated as of June 5, 2015 and the
Operating Agreement of the Company Subsidiary, dated as of December 1, 2015.
“Permits” means all governmental licenses, permits, approvals, registrations,
certificates, exemptions, operations specifications, deviations, consents,
bonds, authorizations and qualification filings with all Authorities in
connection with the operation of the business or ownership of the assets of any
of the Companies or the Company Subsidiary, including those required by DOT,
FAA, the Transportation Security Administration, the Federal Communications
Commission, the Department of Agriculture, Customs and Border Protection, any
foreign civil aviation authority and any other U.S. (federal, state or local) or
foreign Authority with jurisdiction over the Companies or the Company
Subsidiary.
“Permitted Liens” means (a) the Liens set forth on Schedule 6.11 or Schedule
6.12 or those specifically identified in the Financial Statements, (b) statutory
Liens for Taxes, assessments and other governmental charges that are not yet due
and payable, (c) Liens arising under original purchase price conditional sales
contracts and equipment leases (other than capital leases) with third parties to
which a Company or the Company Subsidiary is a party and which have been
identified as Material Contracts, (d) easements, covenants, conditions and
restrictions of record, as to which no material violation or encroachment exists
or, if such violation or encroachment exists, as to which the cure of such
violation or encroachment would not materially interfere with the current use or
occupancy of the affected property, (e) any zoning or other governmentally
established restrictions or encumbrances that are not violated by the current
use or occupancy of the affected property and that do not materially interfere
with the use of the affected property, (f) pledges or deposits to secure
obligations under workers’ or unemployment compensation Laws or similar
legislation or to secure public or statutory obligations, (g) mechanic’s,
materialman’s, supplier’s, vendor’s or similar Liens arising or incurred in the
Ordinary Course of Business securing amounts which are not overdue for a period
of more than 30 days, (h) railroad trackage agreements, utility, slope and
drainage easements, right-of-way easements and leases regarding signs, and (i)
other imperfections of title, licenses or encumbrances, if any, which do not,
individually or in the aggregate, materially impair the value or the continued
use and operation of the assets to which they relate in the conduct of the
business of the Companies or the Company Subsidiary as presently conducted.
“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint-stock company,
joint venture, other entity, trust or government, or any agency or political
subdivision of any government.


12    



--------------------------------------------------------------------------------




“Post-Closing Tax Period” means any Tax Period (or portion thereof) beginning
after the Closing Date.
“Pre-Closing Straddle Period” is defined in Section 11.3(b).
“Pre-Closing Tax Period” means any Tax Period (or portion thereof) ending on or
before the Closing Date.
“Purchase Price Allocation” is defined in Section 2.3(b).
“Purchaser” is defined in the preamble of this Agreement.
“Purchaser Benefit Plans” is defined in Section 9.9(b).
“Purchaser Indemnitee(s)” means Purchaser and its Affiliates and their
respective officers and directors and, following the Closing, the Companies and
the Company Subsidiary, and each of their respective directors, managers,
members, officers and Affiliates, and successors and permitted assigns, as the
case may be.
“Purchaser’s Calculations” is defined in Section 3.4(a).
“Realty Lease” is defined in Section 6.12(a).
“Remaining Disputed Items” is defined in Section 3.4(b).
“Representative(s)” of any Seller, any Company, the Company Subsidiary or
Purchaser shall mean such Person’s respective officers, directors, managers,
employees, partners, trustees, lenders, investment bankers, consultants,
attorneys, accountants, agents and other representatives.
“Required Consents” is defined in Section 6.5.
“Return(s)” means any return, declaration (including any declaration of
estimated Taxes), report, claim for refund, or information return or statement
relating to Taxes with respect to any income, assets or properties of any of the
Companies or the Company Subsidiary, including any schedule or attachment
thereto.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Seller(s)” is defined in the preamble of this Agreement.
“Seller Affiliates” is defined in Section 6.22.
“Seller Indemnitee(s)” means Sellers and their respective directors,
stockholders, members, managers, officers, Affiliates (other than the Companies
and the Company Subsidiary after the Closing), equity owners (including any such
equity owners’ trustees and trust


13    



--------------------------------------------------------------------------------




beneficiaries, as applicable), and their respective successors and permitted
assigns, as the case may be.
“Sellers’ Calculations” is defined in Section 3.4(b).
“Sellers’ Representative” is defined in Section 14.1.
“Sellers’ Schedule” is defined in the preamble of this Agreement.
“Straddle Period” is defined in Section 11.2.
“Subsidiary” means, with respect to any Person, each other Person (other than a
natural person) of which the Person owns, beneficially and of record, securities
or interests representing 50 percent or more of the aggregate ordinary voting
power (without regard to the occurrence of any contingencies affecting voting
power).
“Subsidiary Units” is defined in Section 6.7(d).
“Survival Date” shall mean the dates on which the representations, warranties,
covenants and agreements of the parties hereto set forth in this Agreement
expire as specified in Section 10.1.
“T7” is defined in the Recitals to this Agreement.
“T7 Interest” is defined in Section 6.7(c).
“Target Net Working Capital” means the amount of $4,000,000.
“Tax(es)” means (a) any and all federal, state, local and foreign taxes
(including income or profits taxes, premium taxes, excise taxes, sales taxes,
use taxes, gross receipts taxes, franchise taxes, ad valorem taxes, severance
taxes, capital levy taxes, transfer taxes, value added taxes, employment and
payroll-related taxes, property taxes, business license taxes, occupation taxes,
import duties and other governmental charges and assessments), of any kind
whatsoever, including interest, additions to tax and penalties with respect
thereto, (b) liability for any such item described in clause (a) that is imposed
by reason of U.S. Treasury Regulation section 1.1502‑6 or similar provisions of
Law, and (c) liability for any such item described in clause (a) imposed on any
transferee or indemnitor, by contract or otherwise.
“Tax Authority” means any federal, state, local, or foreign Tax service, agency,
office, commission, department, bureau or similar organization, including any
court, tribunal, or similar judicial agency, with regulatory authority to
assess, assert or otherwise impose Tax adjustments or collect unpaid Taxes of
any Person.
“Tax Claim” is defined in Section 11.5(a).
“Tax Contest” is defined in Section 11.5(b).


14    



--------------------------------------------------------------------------------




“Tax Period” means any taxable year or any other period that is treated as a
taxable year (or other period, or portion thereof, in the case of a Tax imposed
with respect to such other period, e.g., a quarter) with respect to which any
Tax may be imposed under any applicable Law.
“Termination Date” is defined in Section 12.1(b).
“Third Party Claim” is defined in Section 10.3(a).
“Transaction Documents” means this Agreement, the Escrow Agreement and the
Guarantees.
“VAT” means any value added or similar Tax.
“Working Capital Escrow” means $3,000,000.

1.2    Interpretation. As used in this Agreement, the word “including” means
including without limitation, the word “or” is not exclusive and the words
“herein,” “hereof,” “hereby,” “hereto,” “hereunder” and the like refer to this
Agreement as a whole. Each defined term used in this Agreement shall have a
comparable meaning when used in its plural or singular form. Unless the context
otherwise requires, references herein to: (a) Articles, Sections, Schedules and
Exhibits mean the Articles and Sections of and the Schedules and Exhibits to
this Agreement, (b) an agreement, instrument or document means such agreement,
instrument or document as amended, supplemented and modified from time to time
to the extent permitted by the provisions thereof and not prohibited by this
Agreement, and (c) a statute means such statute as amended from time to time and
includes any successor legislation thereto. The headings and captions used in
this Agreement, in any Schedule or Exhibit hereto, in the table of contents or
in any index hereto are for convenience of reference only and do not constitute
a part of this Agreement and shall not be deemed to limit, characterize or in
any way affect any provision of this Agreement or any Schedule or Exhibit
hereto, and all provisions of this Agreement and the Schedules and Exhibits
hereto shall be enforced and construed as if no caption or heading had been used
herein or therein. Any capitalized terms used in any Schedule or Exhibit
attached hereto and not otherwise defined therein shall have the meanings set
forth in this Agreement (or, in the absence of any ascribed meaning, the meaning
customarily ascribed to any such term in the Companies’ or the Company
Subsidiary’s industry or in general commercial usage). The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any of the provisions of this Agreement.
All references to dollars (or the symbol “$”) contained herein shall be deemed
to refer to United States dollars.





15    



--------------------------------------------------------------------------------




ARTICLE II    
PURCHASE AND SALE OF EQUITY INTERESTS

2.1    Purchase and Sale of Equity Interests. At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, Sellers shall sell to
Purchaser, and Purchaser shall purchase from Sellers, the Equity Interests.

2.2    Estimated Purchase Price Calculation Statement. Not later than two
Business Days prior to the Closing, the Sellers’ Representative shall deliver to
Purchaser a written statement (the “Estimated Purchase Price Calculation
Statement”) setting forth (a) Sellers’ good faith estimate (as of the Closing
Date) of (i) the amount of the Closing Cash, (ii) the amount of the Closing
Indebtedness, (iii) the amount of the Company Transaction Expenses, (iv) the
amount of the Closing Net Working Capital and the Net Working Capital Adjustment
calculated by reference thereto; and (v) the amount of the Closing Bonus
Payments; and (b) the calculation of the estimated Aggregate Purchase Price
based thereon. Schedule 2.2 sets forth the format for the calculation of the
amounts described in this Section 2.2 and the payments to be made pursuant to
Section 3.3(b). The Estimated Purchase Price Calculation Statement shall be
prepared in accordance with the terms of (including definitions contained in)
this Agreement and the Accounting Principles. The Seller’s Representative shall
provide Purchaser with a draft of the Estimated Purchase Price Calculation
Statement at least five Business Days prior to the Closing and shall give
Purchaser an opportunity to discuss it with the Sellers’ Representative before
it is finalized.

2.3    Tax Characterization; Purchase Price Allocation.
(a)    The parties hereto acknowledge and agree that, pursuant to IRS Revenue
Ruling 99-6, 1999-1 C.B. 432, Situation 2, the purchase of the Equity Interests
with respect to OAL and T7 pursuant hereto will be treated for federal income
tax purposes (i) with respect to Sellers, as a sale of such Equity Interests by
Sellers in exchange for the portion of the Aggregate Purchase Price allocated to
OAL and T7 (and the relief of related partnership liabilities), and (ii) with
respect to Purchaser, as a liquidating distribution of partnership assets and
liabilities to Sellers, immediately followed by Purchaser’s purchase of former
partnership assets from Sellers in exchange for the portion of the Aggregate
Purchase Price allocated to OAL and T7 (and the assumption of former related
partnership liabilities). As a result of such purchase and sale, the status of
OAL and T7 as partnerships for federal income tax purposes will terminate under
section 708(b)(1)(A) of the Code. The parties further acknowledge and agree that
the purchase of the Equity Interests with respect to Omni will be treated for
federal income tax purposes as a purchase and sale of the assets of Omni and of
the assets of the Company Subsidiary, subject to the liabilities of Omni and the
Company Subsidiary. None of the Parties shall take any position for income tax
purposes that is inconsistent with the tax treatment described in this Section
2.3(a).
(b)    The Aggregate Purchase Price shall be allocated among Sellers as set
forth on Schedule 2.3. The Aggregate Purchase Price shall be allocated among the
Companies’ assets, for purposes of section 1060 of the Code (and any similar
provision of Law, as applicable), as determined collaboratively by the parties
hereto (the


16    



--------------------------------------------------------------------------------




“Purchase Price Allocation”). Any Net Working Capital Adjustment pursuant to
Section 3.4 shall be allocated in a manner consistent with the Purchase Price
Allocation. The Purchase Price Allocation shall be binding on Purchaser and
Sellers, and Purchaser and Sellers shall report, act and file Returns (including
IRS Form 8594) in all respects and for all purposes consistent with such
allocation. Neither Purchaser nor any Seller shall take any position in any
Return (including any amendment thereto) that is inconsistent with the Purchase
Price Allocation; provided, however, that with respect to each disbursement from
the Escrow Amount to the Sellers’ Representative, interest shall be imputed on
such amount, as required by section 483 or 1274 of the Code.

ARTICLE III    
CLOSING; POST‑CLOSING PURCHASE PRICE TRUE‑UP

3.1    Closing. Subject to the fulfillment or waiver of the conditions precedent
set forth in Article VIII, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on a date to be mutually agreed upon
by Purchaser and the Sellers’ Representative (the “Closing Date”), which date
shall be no later than the third Business Day after all of the conditions set
forth in Article VIII have been satisfied or waived (other than those conditions
which by their terms are intended to be satisfied at the Closing). Except as
otherwise provided in this Agreement, all proceedings to be taken and all
documents to be executed at the Closing shall be deemed to have been taken,
delivered and executed simultaneously, and no proceeding shall be deemed taken
nor documents deemed executed or delivered until all have been taken, delivered
and executed.

3.2    Payment of Closing Indebtedness, Company Transaction Expenses and Closing
Bonus Payments. At the Closing, Purchaser shall pay and discharge (or cause to
be paid and discharged), on behalf of the Companies and the Company Subsidiary,
(i) all Closing Indebtedness (other than any Indebtedness to remain outstanding
as set forth on Schedule 3.2, any of which the Sellers’ Representative may
designate as Indebtedness that will instead be paid and discharged by Purchaser
on behalf of the Companies and the Company Subsidiary at the Closing by
including such amount on the Estimated Purchase Price Calculation Statement),
(ii) all Company Transaction Expenses evidenced on the Estimated Purchase Price
Calculation Statement and (iii) all Closing Bonus Payments evidenced on the
Estimated Purchase Price Calculation Statement (to the extent not already paid)
by wire transfer of immediately available funds pursuant to written instructions
provided to Purchaser by the Sellers’ Representative concurrently with the
delivery of the Estimated Purchase Price Calculation Statement. On or before the
Closing Date, the Sellers’ Representative will provide Purchaser with customary
pay-off letters from all holders of Closing Indebtedness to be so paid, and will
make arrangements reasonably satisfactory to Purchaser for such holders to
provide to Purchaser recordable form Lien releases and other documents
reasonably requested by Purchaser simultaneously with or promptly following the
Closing. The parties hereto acknowledge that the Company Transaction Expenses
are obligations of the Companies or the Company Subsidiary, as the case may be,
incurred on or before the Closing Date, and nothing in this Agreement shall be
deemed to make them obligations of Purchaser. Payment of such Company
Transaction Expenses by Purchaser on behalf of the Companies and the Company
Subsidiary on the Closing Date is being made for convenience only.


17    



--------------------------------------------------------------------------------





3.3    Closing Transactions.
(a)    Delivery of Equity Interests. At the Closing, Sellers shall deliver to
Purchaser, free and clear of any Lien, duly executed assignments of the Equity
Interests (none of which are certificated) in forms reasonably satisfactory to
Purchaser.
(b)    Aggregate Purchase Price Funds Flow. At the Closing, Purchaser shall pay
or cause to be paid:
(i)    the amount of the estimated Aggregate Purchase Price, as set forth on the
Estimated Purchase Price Calculation Statement, less the Escrow Amount, to
Sellers, in the amounts set forth on Schedule 2.3, by wire transfer of
immediately available funds to the accounts designated by the Sellers’
Representative;
(ii)    the Escrow Amount, into an escrow account established pursuant to the
terms of the Escrow Agreement, by wire transfer of immediately available funds,
pursuant to wire transfer instructions delivered to Purchaser by the Escrow
Agent, for the purpose of securing the obligations of Sellers pursuant to
Section 3.4 and Article X;
(iii)    the Closing Indebtedness, pursuant to Section 3.2;
(iv)    the Company Transaction Expenses, pursuant to Section 3.2.
(v)    the Closing Bonus Payments, pursuant to Section 3.2.
(c)    Other Closing Deliveries.
(i)    By Sellers.
(A)    Sellers shall deliver to Purchaser recordable Lien releases with respect
to any outstanding Liens or UCC filings against or relating to (i) the Equity
Interests, or (ii) any assets of the Companies or the Company Subsidiary (other
than any Permitted Liens).
(B)    the Sellers’ Representative shall execute and deliver to Purchaser and
the Escrow Agent the Escrow Agreement.
(C)    Sellers or the Sellers’ Representative shall deliver to Purchaser the
certificate referred to in Section 8.2(d).
(D)    Sellers shall deliver to Purchaser a non-foreign affidavit of each Seller
dated as of the Closing Date and in form and substance required under the U.S.
Treasury Regulations issued pursuant to section 1445 of the Code to exempt
Purchaser from withholding with respect to any amount paid by Purchaser at the
Closing.


18    



--------------------------------------------------------------------------------




(E)    Sellers or the Sellers’ Representative shall deliver to Purchaser such
other documents as Purchaser may reasonably request for the purpose of
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.
(ii)    By Purchaser.
(A)    Purchaser shall execute and deliver to the Sellers’ Representative and
the Escrow Agent the Escrow Agreement.
(B)    Purchaser shall deliver to Sellers or the Sellers’ Representative the
certificate referred to in Section 8.3(c).
(C)    Purchaser shall deliver to Sellers or the Sellers’ Representative such
other documents as the Sellers’ Representative may reasonably request for the
purpose of facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

3.4    Post-Closing Purchase Price True-Up.
(a)    Final Purchase Price Calculation Statement. Within 60 days after the
Closing Date, Purchaser shall prepare, at Purchaser’s expense, and deliver to
the Sellers’ Representative, a written statement setting forth Purchaser’s
calculations of the amount of the Closing Net Working Capital and the Net
Working Capital Adjustment calculated by reference thereto (the “Final Purchase
Price Calculation Statement”), which calculations shall be made in accordance
with GAAP applied on a basis consistent with the Most Recent Balance Sheet and
the Accounting Principles (“Purchaser’s Calculations”). The Final Purchase Price
Calculation Statement shall contain a recalculation of the Aggregate Purchase
Price based on the amount of the Net Working Capital Adjustment and using only
information known or knowable as of the Closing Date and not taking into account
events occurring after the Closing Date. The parties hereto acknowledge and
agree that no adjustments shall be made to the Target Net Working Capital.
(b)    Disputes as to Purchase Price Calculations. Within 30 days after his
receipt of the Final Purchase Price Calculation Statement, the Sellers’
Representative shall notify Purchaser in writing of his agreement or
disagreement with the Final Purchase Price Calculation Statement and any of
Purchaser’s Calculations (and, during such 30-day period, Purchaser shall grant
to the Sellers’ Representative and his accountants reasonable access to all work
papers, facilities, schedules and calculations used in the preparation of the
Final Purchase Price Calculation Statement and/or Purchaser’s Calculations). If
the Sellers’ Representative disputes any aspect of the Final Purchase Price
Calculation Statement or any of Purchaser’s Calculations, the Sellers’
Representative shall so notify Purchaser within such 30-day period, and the
Sellers’ Representative shall have the right, and shall have the right to direct
his accountants, to review and verify the accuracy of the Final Purchase Price
Calculation Statement. If the Sellers’ Representative does not dispute any
aspect of the Final Purchase Price


19    



--------------------------------------------------------------------------------




Calculation Statement or any of Purchaser’s Calculations within such 30-day
period, then the Final Purchase Price Calculation Statement and Purchaser’s
Calculations set forth therein shall be conclusive and binding upon Purchaser
and Sellers. In the event of a dispute, the Sellers’ Representative and, at his
option, his accountants shall complete their review and verification of the
Final Purchase Price Calculation Statement within 60 days after the Sellers’
Representative’s receipt thereof and, if the Sellers’ Representative or his
accountants, after such review and verification, still disagree with Purchaser’s
Calculations, the Sellers’ Representative shall submit his proposed alternative
calculations (“Sellers’ Calculations”) of the amount of the Closing Net Working
Capital and the Net Working Capital Adjustment calculated by reference thereto
to Purchaser in writing within 65 days after the Sellers’ Representative’s
receipt of the Final Purchase Price Calculation Statement. If Purchaser does not
reject Sellers’ Calculations by written notice given to the Sellers’
Representative within 30 days after Purchaser’s receipt of Sellers’
Calculations, then the Final Purchase Price Calculation Statement and
Purchaser’s Calculations contained therein, as modified by Sellers’
Calculations, shall be conclusive and binding upon Purchaser and Sellers. If
Purchaser rejects Sellers’ Calculations by written notice given to the Sellers’
Representative within 30 days after Purchaser’s receipt of Sellers’
Calculations, then, at the request of either Purchaser or the Sellers’
Representative, the Sellers’ Representative and Purchaser shall engage
PricewaterhouseCoopers (the “Independent Accounting Firm”) to resolve the
remaining disputed items (the “Remaining Disputed Items”) by conducting the
Independent Accounting Firm’s own review and verification of the Final Purchase
Price Calculation Statement, and thereafter selecting either Sellers’
Calculations of the Remaining Disputed Items or Purchaser’s Calculations of the
Remaining Disputed Items or an amount in between the two. For purposes of the
review by the Independent Accounting Firm, the Independent Accounting Firm shall
make its determination based solely on presentations and supporting material
provided by Purchaser and the Sellers’ Representative and not pursuant to any
independent review. Sellers and Purchaser shall be bound by the determination of
the Remaining Disputed Items by the Independent Accounting Firm. Purchaser and
the Sellers’ Representative shall execute, if requested by the Independent
Accounting Firm, an engagement letter containing reasonable and customary terms.
Sellers (in accordance with their respective Allocable Portions) and Purchaser
shall each pay their own costs and expenses incurred under this Section 3.4(b).
The costs and expenses of the Independent Accounting Firm (the “Accounting
Fees”) shall be allocated between Purchaser, on the one hand, and the Sellers’
Representative, on the other hand, as follows: a portion of the Accounting Fees
equal to the product of the Accounting Fees and a fraction, the numerator of
which is the aggregate dollar amount of the Remaining Disputed Items resolved by
the Independent Accounting Firm in favor of Purchaser and the denominator of
which is the aggregate dollar amount of all Remaining Disputed Items submitted
to the Independent Accounting Firm for resolution, shall be allocated to the
Sellers’ Representative, and the remainder shall be allocated to Purchaser (in
each case as finally determined by the Independent Accounting Firm).
(c)    Payment After Recalculation. Upon the final determination, in accordance
with Section 3.4(b), of the Final Purchase Price Calculation Statement and the
final calculations of the amounts of the Closing Net Working Capital and the Net
Working Capital Adjustment calculated by reference thereto, the Aggregate
Purchase Price shall be


20    



--------------------------------------------------------------------------------




recalculated using such finally determined amounts in lieu of the estimates of
such amounts used in the calculation of the estimated Aggregate Purchase Price
paid at the Closing.
(i)    If the Aggregate Purchase Price, as recalculated pursuant to this Section
3.4(c), is greater than such estimated Aggregate Purchase Price, then Purchaser
shall pay or cause to be paid to the Sellers’ Representative the amount of any
such excess, for distribution to Sellers in accordance with their respective
Allocable Portions thereof.
(ii)    If the Aggregate Purchase Price, as recalculated pursuant to this
Section 3.4(c), is equal to such estimated Aggregate Purchase Price, then no
further payment shall be payable by Purchaser or any Seller under this
Section 3.4(c).
(iii)    If the Aggregate Purchase Price, as recalculated pursuant to this
Section 3.4(c), is less than such estimated Aggregate Purchase Price, then
Sellers shall, in accordance with their respective Allocable Portions, pay or
cause to be paid to Purchaser the amount of such deficiency; provided, that, to
the extent of available funds in the Working Capital Escrow, the Sellers’
Representative shall direct the Escrow Agent to pay the amount of any such
deficiency from the Working Capital Escrow in accordance with Sellers’
respective Allocable Portions, the terms of this Agreement and the Escrow
Agreement.
(iv)    Any payment made pursuant to this Section 3.4(c) shall be made by wire
transfer of immediately available funds no later than three Business Days after
the final determination referred to in the first sentence of this Section 3.4(c)
and shall be deemed to be adjustments to the Aggregate Purchase Price for all
purposes, including Tax purposes.

3.5    Escrow Amount; Escrow Fees.
(a)    The Working Capital Escrow shall be available for any Net Working Capital
Adjustment required to be paid by Sellers pursuant to Section 3.4(c)(iii) and
any expenses to be paid by Sellers as contemplated by Section 13.8. After any
such amounts have been paid from the Working Capital Escrow, the remainder of
the Working Capital Escrow shall be distributed to the Sellers’ Representative
as soon as reasonably practicable for distribution to Sellers in accordance with
their respective Allocable Portions.
(b)    The Indemnification Escrow shall be available for any obligation owed by
Sellers to Purchaser Indemnitees pursuant to Article X. After any such amounts
have been paid from the Indemnification Escrow, the remainder of the Escrow
Amount shall be distributed to the Sellers’ Representative as soon as reasonably
practicable for distribution to Sellers in accordance with their respective
Allocable Portions.
(c)    Each disbursement from the Escrow Amount to the Sellers’ Representative
shall include all interest accrued on the entire balance of the Escrow


21    



--------------------------------------------------------------------------------




Amount through the close of business on the second Business Day preceding the
date of such disbursement. All income on the Escrow Amount shall be treated as
earned by Sellers and shall be so reported for all Tax purposes.
(d)    The Escrow Amount shall be invested, maintained and disbursed in
accordance with the terms and conditions of the Escrow Agreement and this
Agreement. One-half of the fees and expenses of the Escrow Agent with respect to
the Escrow Agreement shall be paid by Purchaser and one-half of such fees and
expenses shall be paid out of the Escrow Amount in accordance with Sellers’
respective Allocable Portions.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
To induce Sellers to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser hereby represents and warrants to
Sellers as follows:

4.1    Organization; Standing; Citizenship. Purchaser is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Purchaser is not in default under or in violation of its
Organizational Documents. Purchaser is a Citizen of the United States within the
meaning of 49 U.S.C. § 40102(a)(15), as interpreted by DOT (“Citizen of the
United States”).

4.2    Authority; Authorization; Enforceability. Purchaser has the requisite
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party, to perform its obligations
hereunder and under each such other Transaction Document, and to consummate the
transactions contemplated by this Agreement and each such other Transaction
Document. The execution, delivery and performance by Purchaser of this Agreement
and each other Transaction Document to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement and each other Transaction Document to which Purchaser is a party are,
or upon their execution and delivery will be, valid and binding obligations of
Purchaser enforceable against it in accordance with the terms hereof and
thereof, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance and other similar Laws affecting creditors’
rights generally and by general principles of equity.

4.3    Noncontravention. Neither the execution, delivery or performance by
Purchaser of this Agreement or any other Transaction Document to which it is a
party, nor the consummation by Purchaser of the transactions contemplated hereby
or thereby, nor compliance by Purchaser with any of the provisions hereof or
thereof will (a) violate, or result in the violation of, the Organizational
Documents of Purchaser or any resolutions adopted by board of directors of
Purchaser, (b) violate any Law, order, judgment, injunction, stipulation, award
or decree of any Authority, in each case applicable to Purchaser or its assets
or properties, or (c) with or without the passage of time or the giving of
notice or both, result in the breach of, or constitute a default or require any
consent under, or result in the creation of any Lien upon any property or assets
of Purchaser pursuant to, any instrument or agreement to which Purchaser is a
party or by which Purchaser or its properties may be bound or affected, except,
in each case,


22    



--------------------------------------------------------------------------------




where the violation, conflict, breach, default or failure to obtain consent
would not reasonably be expected to have a material adverse effect on the
ability of Purchaser to consummate the transactions contemplated by this
Agreement.

4.4    Approvals; Claims or Legal Proceedings. Except for such filings as may be
required under the HSR Act or to obtain the DOT Conditional Approvals and except
as set forth on Schedule 4.4: (a) no filing with, and no permit, authorization,
consent or approval of, any Authority or other Person is necessary for the
consummation by Purchaser of the transactions contemplated hereby; and (b) there
are no actions, suits, claims or proceedings which are pending or, to the
Knowledge of Purchaser, threatened against Purchaser, and there are no
outstanding Orders, judgments, injunctions, stipulations, awards or decrees of
any Authority against Purchaser, or any of its assets or properties, which
prohibit or enjoin the consummation of, or adversely affect Purchaser’s ability
to timely consummate, the transactions contemplated hereby.

4.5    Brokers. Purchaser has not retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement.

4.6    Securities Act. Purchaser is acquiring the Equity Interests hereunder
solely for the purpose of investment and not with a view to, or in connection
with, any distribution thereof in violation of the Securities Act or any
applicable state securities Law. Purchaser acknowledges that the Equity
Interests are not registered under the Securities Act or any applicable state
securities Law, and that the Equity Interests may not be sold except pursuant to
the registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities Laws, as applicable.

4.7    Availability of Funds. Purchaser and its Affiliates will have sufficient
cash, available lines of credit or other sources of immediately available funds
to enable Purchaser to pay the full Aggregate Purchase Price at the Closing and
to make the other payments payable at the Closing hereunder, and to make all
other necessary payments by it in connection with the transactions contemplated
hereby.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
Each Seller, solely for itself, represents and warrants to Purchaser as follows:

5.1    Execution and Delivery; Valid and Binding Agreements. This Agreement has
been duly executed and delivered by such Seller, and, assuming that this
Agreement is the valid and binding agreement of Purchaser and each other Seller,
this Agreement constitutes the valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium, fraudulent
conveyance and other similar Laws affecting creditors’ rights generally and by
general principles of equity. Upon execution and delivery thereof by other
parties thereto, assuming that such other Transaction Documents are the valid
and binding agreement of each of the other parties thereto, each of the other
Transaction Documents to which such Seller is a party will constitute the valid
and binding obligation of such Seller, enforceable against such Seller in


23    



--------------------------------------------------------------------------------




accordance with its respective terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance and other similar Laws
affecting creditors’ rights generally and by general principles of equity.

5.2    Authority; Organization. Such Seller has all requisite corporate or
limited liability company power and authority, as applicable, to execute and
deliver this Agreement and the other Transaction Documents to which such Seller
is or will be a party, to perform such Seller’s obligations hereunder and
thereunder (including all right, power, capacity and authority to sell, transfer
and convey the Equity Interests held by such Seller, as provided by this
Agreement, subject only to applicable federal and state securities Laws) and to
consummate the transactions contemplated by this Agreement and each such
Transaction Document. The execution and delivery of this Agreement and each of
the other Transaction Documents to which such Seller is or will be a party, and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or limited liability company action,
as the case may be, on the part of such Seller and no other action or
proceedings, including, as applicable, any corporate or limited liability
company action or proceedings, on the part of such Seller are necessary to
approve this Agreement or any of the other Transaction Documents to which such
Seller is a party or to consummate the transactions contemplated hereby and
thereby.

5.3    Noncontravention. Except as set forth on Schedule 5.3, neither the
execution, delivery or performance by such Seller of this Agreement or any other
Transaction Document to which such Seller is or will be a party, nor the
consummation by such Seller of the transactions contemplated hereby or thereby,
nor compliance by such Seller with any of the provisions hereof or thereof, will
(a) violate, or result in the violation of, the Organizational Documents of such
Seller or any resolutions adopted by the stockholders, members, board of
directors, board of managers or other governing body of such Seller, as
applicable; (b) violate any Law, Order, judgment, injunction, stipulation, award
or decree of any Authority, in each case applicable to such Seller or such
Seller’s assets or properties; or (c) with or without the passage of time or the
giving of notice or both, result in the breach of, or constitute a default or
require any consent under any agreement or instrument to which such Seller is
bound or is a party, or by which any of such Seller’s properties or assets
(including the Equity Interests) may be bound or affected, or which would
adversely affect the Equity Interests or the ability of such Seller to
consummate the transactions contemplated hereunder.

5.4    Approvals. Except for such filings as may be required under the HSR Act
or to obtain the DOT Conditional Approvals and except as set forth on Schedule
5.4, no filing with or notice to, and no permit, authorization, consent,
exemption, order or approval of, any Authority or other Person is necessary for
execution and delivery by such Seller of this Agreement and any of the other
Transaction Documents to which such Seller is or will be a party or the
consummation by such Seller of the transactions contemplated hereby and thereby.

5.5    Ownership of the Equity Interests. Such Seller is the sole record and
beneficial owner of the Equity Interests as set forth opposite such Seller’s
name on the Sellers’ Schedule, free and clear of all Liens, and such Seller has
not assigned, transferred or conveyed any interest therein to any third Person.
At the Closing, such Seller shall transfer to Purchaser good title to the Equity
Interests as set forth opposite such Seller’s name on the Sellers’ Schedule,
free and


24    



--------------------------------------------------------------------------------




clear of any Liens, other than applicable federal and state securities Laws. The
Equity Interests set forth opposite such Seller’s name on the Sellers’ Schedule
constitute all of the securities and interests of any nature in each of the
Companies or the Company Subsidiary that are owned by such Seller.

5.6    Litigation. There are no actions, suits or proceedings pending or
threatened in writing against such Seller, at law or in equity, or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, or other Authority. Such Seller is not
subject to any outstanding judgment, Order or decree of any court or other
Authority that could adversely affect the Equity Interest of such Seller or
Seller’s ownership interest in such Equity Interest or that could reasonably be
expected to prevent or interfere with or delay such Seller’s ability to perform
such Seller’s obligations hereunder.

5.7    Brokers. There are no claims by or obligations to any Person for
brokerage commissions, finder’s fees, agent’s commissions or like payments for
which such Seller is obligated or liable in connection with this Agreement or
the transactions contemplated thereby.

5.8    Member Agreements. Except as set forth on Schedule 5.8, there are no
commitments, undertakings, understandings, proxies or other restrictions to
which such Seller is a party or to which the Equity Interests owned by such
Seller are subject which directly or indirectly restrict or limit in any manner,
or otherwise relate to, the voting, sale or other disposition of such Equity
Interests by such Seller or any other Person.

ARTICLE VI    
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANIES AND THE COMPANY
SUBSIDIARY
To induce Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, Sellers (on a several and not on a joint and
several basis, based upon each Seller’s Allocable Portion as set forth on the
Sellers’ Schedule) hereby represent and warrant to Purchaser as of the date
hereof as follows:

6.1    Organization; Standing; Citizenship. Each of the Companies and the
Company Subsidiary is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Nevada. Omni is a
Citizen of the United States within the meaning of 49 U.S.C. § 40102(a)(15), as
interpreted by the DOT and is fully authorized and qualified to operate as an
“air carrier” within the meaning of 49 U.S.C. § 40102(a)(2) and, as such, is
eligible to hold its DOT Certificates of Public Convenience and Necessity and
its FAA Air Carrier Certificate.

6.2    Authority to Conduct Business. Each of the Companies and the Company
Subsidiary has the requisite limited liability company power and authority to
own, lease and operate its property and to conduct its business in the manner in
which it is now conducted. Each of the Companies and the Company Subsidiary is
duly licensed or qualified to do business as a foreign limited liability company
in each jurisdiction in which the nature of its properties and assets or the
conduct of its business requires it to be so licensed or qualified, except where


25    



--------------------------------------------------------------------------------




the failure to be duly licensed or qualified to do business would not reasonably
be expected to have a Material Adverse Effect.

6.3    Organizational Documents. Copies of the Organizational Documents of the
Companies and the Company Subsidiary and all amendments thereto as in effect on
the date hereof have been delivered to Purchaser and are complete and correct as
of the date hereof. None of the Companies or the Company Subsidiary is in
default under or in violation of its Organizational Documents.

6.4    Noncontravention. Except as set forth on Schedule 6.4, neither the
execution, delivery or performance by Sellers of this Agreement or any other
Transaction Document to which they are a party, nor the consummation by Sellers
of the transactions contemplated hereby or thereby, nor compliance by Sellers
with any of the provisions hereof or thereof, will (a) violate, or result in the
violation of, the Organizational Documents of the Companies or the Company
Subsidiary or any resolutions adopted by the members, board of managers or other
governing body of any of the Companies or the Company Subsidiary, as applicable;
(b) violate any Law, order, judgment, injunction, stipulation, award or decree
of any Authority, in each case applicable to any of the Companies or the Company
Subsidiary or their respective assets or properties; or (c) with or without the
passage of time or the giving of notice or both, result in the breach of, or
constitute a default or require any consent under, or result in the creation of
any Lien upon any property or asset of any of the Companies or the Company
Subsidiary pursuant to any agreement or instrument to which any of the Companies
or the Company Subsidiary is bound or is a party, or by which any of their
respective properties or assets (including the Equity Interests) may be bound or
affected, or which would adversely affect the Equity Interests or the ability of
Sellers to consummate the transactions contemplated hereunder, except, in each
case, where the violation, conflict, breach, default, failure to obtain consent
or Lien would not reasonably be expected to be material to the Companies and the
Company Subsidiary, taken as a whole.

6.5    Approvals. Except for such filings as may be required under the HSR Act
or to obtain the DOT Conditional Approvals and except as set forth on Schedule
6.5 (the “Required Consents”), no filing or notice with, and no permit,
authorization, consent, exemption, order or approval of, any Authority or other
Person is necessary with respect to any of the Companies or the Company
Subsidiary for the consummation by Sellers of the transactions contemplated
hereby and the other Transaction Documents to which they are or will be parties.

6.6    Brokers. Except for BDT, which has been retained by the Companies, none
of the Companies, the Company Subsidiary nor any Seller has retained, utilized
or been represented by or has any obligation to any broker or finder in
connection with the transactions contemplated by this Agreement.

6.7    Capitalization of the Companies and the Company Subsidiary.
(a)    The authorized and issued equity securities of Omni consist solely of the
membership interests in Omni (such membership interests, the “Omni Interest”).
All of the Omni Interest is duly authorized, validly issued, fully paid and
nonassessable and is


26    



--------------------------------------------------------------------------------




held beneficially and of record by Omni Air International Holdings, Inc., as set
forth on the Sellers’ Schedule free and clear of all Liens.
(b)    The authorized and issued equity securities of OAL consist solely of the
membership interest in OAL (such membership interest, the “OAL Interest”). The
OAL Interest is duly authorized, validly issued, fully paid and nonassessable
and is held beneficially and of record by Omni Aviation Leasing Holdings, LLC,
as set forth on the Sellers’ Schedule free and clear of all Liens.
(c)    The authorized and issued equity securities of T7 consist solely of the
membership interest in T7 (such membership interest, the “T7 Interest”). The T7
Interest is duly authorized, validly issued, fully paid and nonassessable and is
held beneficially and of record by T7 Aviation Leasing Holdings, LLC, as set
forth on the Sellers’ Schedule free and clear of all Liens.
(d)    The authorized and issued equity securities of the Company Subsidiary
consist solely of units of interest representing ownership interests in the
Company Subsidiary (the “Subsidiary Units”). All of the issued and outstanding
Subsidiary Units are duly authorized, validly issued, fully paid and
nonassessable and are held beneficially and of record by Omni. Omni has good
title to the Subsidiary Units, free and clear of all Liens.

6.8    Rights; Warrants or Options. Except for this Agreement, there are no
outstanding subscriptions, warrants, options or other agreements or rights of
any kind to purchase or otherwise receive or be issued, or securities or
obligations of any kind convertible into, any equity security of any of the
Companies or the Company Subsidiary. There is no outstanding contract or other
agreement of any of Sellers, any of the Companies, the Company Subsidiary or any
other Person to purchase, redeem or otherwise acquire any outstanding equity
security of any of the Companies or the Company Subsidiary, or securities or
obligations of any kind convertible into any equity security of the Companies or
the Company Subsidiary. There are no outstanding or authorized equity
appreciation rights, options, warrants, equity plans or similar rights with
respect to the equity securities of the Companies or the Company Subsidiary.

6.9    Financial Statements. Sellers have caused to be delivered the following
financial statements to Purchaser (the “Financial Statements”): (a) the audited
combined balance sheets of the Companies (including the Company Subsidiary) as
of December 31, 2017, and the related audited combined statements of income of
the Companies (including the Company Subsidiary) for the year then ended; and
(b) the unaudited combined balance sheets of the Companies (including the
Company Subsidiary) as of August 31, 2018 (the “Most Recent Balance Sheet”), and
the related unaudited combined statements of income of the Companies (including
the Company Subsidiary) for the eight months then ended (such unaudited
statements of income, together with the Most Recent Balance Sheet, the “Interim
Financial Statements”). Except as set forth on Schedule 6.9: (x) each of the
Financial Statements has been prepared in accordance with GAAP applied on a
basis consistent with prior periods (except as may be indicated in any notes
thereto); (y) each of the balance sheets included in the Financial Statements
fairly presents in all material respects the combined financial condition of the
Companies as of its respective date in accordance with GAAP; and (z) each of the
statements of


27    



--------------------------------------------------------------------------------




income included in the Financial Statements fairly presents in all material
respects the combined results of operations of the Companies for the period
covered thereby in accordance with GAAP; provided, however, that the Interim
Financial Statements do not have notes and are subject to normal year‑end
adjustments.

6.10    Indebtedness; Undisclosed Liabilities. Except as set forth on Schedule
6.10, neither the Companies nor the Company Subsidiary have any Indebtedness.
The Companies and the Company Subsidiary, taken as a whole, do not have any
Liabilities except for (a) Liabilities in the aggregate adequately disclosed,
provided for, reflected in, reserved against or otherwise described in the
Financial Statements (or in any notes thereto) or included as a current
Liability in the calculation of the Closing Net Working Capital, (b) Liabilities
under contracts, leases, licenses and other arrangements, including the Benefit
Plans, to which the Companies or the Company Subsidiary or any of their
respective assets may be bound, to the extent not required to be reflected in
the Financial Statements or described in the notes thereto under GAAP, (c)
Liabilities referred to on any Schedule to this Agreement (including Schedule
6.10), (d) Liabilities which have arisen in the Ordinary Course of Business
since the date of the Most Recent Balance Sheet, and (e) other Liabilities which
would not have been required to be disclosed, provided for, reflected in,
reserved against or otherwise described in the Financial Statements or in any
notes thereto in accordance with GAAP, none of which is material to the
Companies and the Company Subsidiary taken as a whole.

6.11    Tangible Personal Property. Except as set forth on Schedule 6.11, all of
the tangible personal property included on the Most Recent Balance Sheet and
which is used in the operation of the business of any of the Companies or the
Company Subsidiary is either (a) owned by one of the Companies or the Company
Subsidiary, or (b) leased pursuant to valid leasehold interests, in each case
free and clear of any Liens, other than Permitted Liens. To the Knowledge of
Sellers, and except as otherwise described in Schedule 6.11, the tangible
personal property owned or leased by the Companies and the Company Subsidiary
and used in connection with their respective businesses (i) is in good operating
condition and repair as is consistent for their age, (ii) is appropriate for the
uses to which they are being put by the Companies and the Company Subsidiary or
(iii) has been maintained in accordance with normal industry practice.

6.12    Real Property. None of the Companies or the Company Subsidiary owns any
real property. Schedule 6.12 sets forth a list of all real property and
interests in real property that are leased or subleased to the Companies or the
Company Subsidiary pursuant to a written lease (the “Leased Real Property”).
Except as otherwise set forth on Schedule 6.12, with respect to the Leased Real
Property:
(a)    each lease or sublease of Leased Real Property and any assignment thereof
pursuant to which any of the Companies or the Company Subsidiary leases any
Leased Real Property (each, a “Realty Lease”) (i) is in full force and effect,
(ii ) is a valid and binding obligation of the Company or the Company Subsidiary
party thereto and, to the Knowledge of Sellers, the counterparty(ies) thereto
and (iii) is enforceable against such Company or the Company Subsidiary party
thereto and, to the Knowledge of Sellers, against all third parties, in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance and other similar Laws
affecting creditors’ rights generally and by general principles of equity).
True,


28    



--------------------------------------------------------------------------------




correct and complete copies of each Realty Lease have been made available to
Purchaser, including all amendments, extensions, renewals, guaranties and other
agreements with respect thereto;
(b)    none of the Companies, the Company Subsidiary nor, to the Knowledge of
Sellers, any other party to any Realty Lease, is in breach or default under such
Realty Lease, nor has any event or circumstance occurred or exist which, with
the delivery of notice, passage of time or both, would constitute a default,
except for (i) such defaults and events as to which requisite waivers or
consents have been obtained, and (ii) breaches or defaults which, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(c)    no Realty Lease requires the consent of any landlord or sublandlord as a
result of the transactions contemplated by this Agreement;
(d)    None of the Companies nor the Company Subsidiary has entered into any
lease of any of the Leased Real Property where any Company or the Company
Subsidiary is the lessor or sublessor or is otherwise similarly situated, and
there are no other contracts granting to any Person other than a Company or the
Company Subsidiary the right to use or occupy any Leased Real Property;
(e)    The activities carried on by any Company or the Company Subsidiary as
tenant under any of the Realty Leases in all buildings, plants, facilities,
installations and other structures or improvements included as a part of, or
located on or at, the Leased Real Property are not in material violation of, or
in material conflict with, any applicable Law (including zoning ordinances and
regulations) or the terms of any of the Realty Leases;
(f)    Neither the Company nor any Company Subsidiary has received a copy of an
affidavit of a mechanic’s or similar Lien which may be filed against the Leased
Real Property;
(g)    To the Knowledge of Sellers, there is no condemnation, expropriation or
other proceeding in eminent domain, pending or threatened, affecting any Leased
Real Property or any portion thereof or interest therein;
(h)    All utilities required for the normal, customary and efficient operation
of the respective businesses of any Company or the Company Subsidiary are
currently available at the Leased Real Property in a quality and quantity
sufficient for operation of the business of any Company or the Company
Subsidiary conducted thereat; to the Knowledge of Sellers there are no facts
relating to any utility arrangements or moratoriums which would adversely impact
the Leased Real Property or the operation of the respective businesses of any
Company or the Company Subsidiary conducted thereat. Any so-called tap fees,
hook-up fees or other associated charges accrued to date have been fully paid
when due in the ordinary course of the businesses of any Company or the Company
Subsidiary with respect to all potable and industrial water and all gas,




29    



--------------------------------------------------------------------------------




electrical, steam, compressed air, telecommunication, sanitary and storm sewage
lines and systems and other similar systems serving the Leased Real Property;

6.13    Intellectual Property.
(a)    Schedule 6.13(a) lists all supplemental type certificates, patents,
patent applications, trademark registrations and pending applications for
registration, tradename registrations with the DOT, copyright registrations and
pending applications for registration, and internet domain name registrations
owned by the Companies or the Company Subsidiary.
(b)    Schedule 6.13(b) lists licenses, sublicenses, agreements or instruments
involving the Intellectual Property of any of the Companies or the Company
Subsidiary which are material to the business of the Companies and the Company
Subsidiary taken as a whole, including (i) licenses by any of the Companies or
the Company Subsidiary to any Person of any Intellectual Property other than
licenses granted in the Ordinary Course of Business, and (ii) all licenses by
any other Person to any of the Companies or the Company Subsidiary of any
Intellectual Property (except shrink wrap, click wrap and other licenses to
software and other packaged media) which are necessary for the conduct of the
business of the Companies and the Company Subsidiary (each, a “License”). Except
as set forth on Schedule 6.13(b), each License (i) is in full force and effect,
(ii ) is a valid and binding obligation of the Company or the Company Subsidiary
party thereto and, to the Knowledge of Sellers, the counterparty(ies) thereto
and (iii) is enforceable against such Company or the Company Subsidiary party
thereto and, to the Knowledge of Sellers, against all third parties, in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance and other similar Laws
affecting creditors’ rights generally and by general principles of equity). None
of the Companies, the Company Subsidiary or, to the Knowledge of Sellers, any
other party to any License is in breach or default under any License in any
material respect. With respect to each License, there is no material default (or
event that with the giving of notice or passage of time would constitute a
material default) by the Companies or the Company Subsidiary or, to the
Knowledge of Sellers, any other Person party thereto. There are no pending or,
to the Knowledge of Sellers, threatened claims with respect to any License.
(c)    Each of the Companies and the Company Subsidiary has good and valid title
to, or otherwise possesses the rights to use in all material respects, all
Intellectual Property necessary for the conduct of its business. Each of the
Companies and the Company Subsidiary has taken commercially reasonable measures,
taken as a whole, designed to protect the proprietary nature of its Intellectual
Property and to maintain in confidence all trade secrets and other material
confidential Intellectual Property and other material information owned or used
by it in connection with its business.
(d)    None of the Companies or the Company Subsidiary has received written
notice that it has infringed upon, misappropriated or misused, any Intellectual
Property or proprietary information of another Person. There are no pending or,
to the Knowledge of Sellers, threatened claims or proceedings contesting or
challenging the Intellectual


30    



--------------------------------------------------------------------------------




Property of the Companies or the Company Subsidiary or their use of any
Intellectual Property owned by another Person. To the Knowledge of Sellers, no
Person is infringing upon, misappropriating, or otherwise violating the rights
of any of the Companies or the Company Subsidiary to any Intellectual Property.
(e)    All registered trademarks of the Companies and the Company Subsidiary and
any pending applications by any of the Companies or the Company Subsidiary for
trademarks with the United States Patent and Trademark Office or any other
trademark office are currently in all material respects in compliance with all
applicable Laws (including the filing of affidavits of use and renewal
applications as applicable), and are not subject to any maintenance fees or
taxes or actions falling due within 90 days after the date hereof. No such
trademark has been or is now involved in any opposition, infringement, dilution,
unfair competition or cancellation proceeding and, to the Knowledge of Sellers,
no such action is threatened with respect to any such trademark. To the
Knowledge of Sellers, no trademark of the Companies or the Company Subsidiary is
alleged to infringe any trade name, trademark or service mark of any other
Person and no trademark of the Companies or the Company Subsidiary is infringed.

6.14    Insurance. Schedule 6.14 sets forth a list of all policies of fire,
liability, workers’ compensation, property and casualty, aircraft accident
liability insurance (in amounts not less than that required under 14 C.F.R. Part
205) and other insurance, including fidelity bonds, owned or held by or on
behalf of the Companies or the Company Subsidiary for the current period that
includes the date hereof under which any of the Companies or the Company
Subsidiary is the primary insured, other than policies and/or insurance related
to the Benefit Plans (the “Insurance Policies”). All of the Insurance Policies
are in full force and effect and, since the respective dates of the Insurance
Policies, no written notice of cancellation or non-renewal with respect to any
such policy has been received by any of the Companies or the Company Subsidiary.
Schedule 6.14 lists all insurance claims (including major workers’ compensation
claims but excluding automobile insurance claims) made under any of the
Insurance Policies during the three years prior to and including the date of
this Agreement. All premiums with respect to the Insurance Policies up to and
including the date of the Closing have been or will be paid as of the Closing
Date. Except as set forth on Schedule 6.14 and other than related to the Benefit
Plans, none of the Companies or the Company Subsidiary has any self-insurance or
co-insurance programs.

6.15    Labor Matters.
(a)    Except as set forth on Schedule 6.15, the Companies and the Company
Subsidiary are in compliance, in all material respects, with all Laws pertaining
to employees or employment matters, including all such Laws relating to wages,
hours, discrimination, sexual harassment, civil rights, safety and health,
workers’ compensation and the collection and payment or withholding of Social
Security Taxes and similar Taxes.
(b)    Except as set forth on Schedule 6.15, none of the Companies or the
Company Subsidiary is party to any collective bargaining agreement or other
labor union contract applicable to any of its employees. Except as described on
Schedule 6.15, none


31    



--------------------------------------------------------------------------------




of the Companies or the Company Subsidiary has any pending union organization
efforts or requests for representation, strikes, grievances, claims of unfair
labor practices, work stoppages, work slow-downs, picketing, any legal
proceeding which involves labor or employment relations with any of the
Companies or the Company Subsidiary, or other pending labor disputes. To the
Knowledge of Sellers, there is no threatened labor dispute, strike, slowdown,
work stoppage, lockout, request for representation, union organizational effort,
picket or legal proceeding which involves labor or employment relations with any
of the Companies or the Company Subsidiary.
(c)    Each of the Companies and the Company Subsidiary is complying, and has
complied, in all material respects, with all Laws relating to the hiring and the
employment of labor, including provisions thereof relating to immigration and
citizenship, wages, hours, pay equity, equal opportunity, employment
discrimination and practices, retaliation, “whistleblower” rights, civil rights,
collective bargaining, the Fair Labor Standards Act, the WARN Act and any
similar state, local or foreign “mass layoff” or “plant closing” law, and the
payment of social security and other Taxes. With respect to the operations of
the Companies and the Company Subsidiary, I-9 Forms for all employees of the
Companies and the Company Subsidiary have been lawfully retained, and I-9 Forms
have been retained for the required length of time for all former employees.
There is no claim, Legal Proceeding, governmental investigation or inquiry
pending or, to the Knowledge of the Sellers, threatened against any of the
Companies or the Company Subsidiary relating to compliance with any immigration
Laws. There has been no letter, correspondence or other written communication
received by any of the Companies or the Company Subsidiary from the United
States Department of Homeland Security, the United States Social Security
Administration, or any other Governmental Body regarding the legal residency,
employment or work authorization, or any discrepancy with the social security
numbers of any employee.
(d)    Except as set forth on Schedule 6.15, there is no charge, complaint or
petition against any of the Companies or the Company Subsidiary pending before
the National Labor Relations Board, the Equal Employment Opportunity Commission,
the United States Department of Labor, the Occupational Safety and Health
Administration or any other similar Governmental Body for which any of the
Companies or the Company Subsidiary has received any written notice, or, to the
Knowledge of Sellers, which has been threatened against any of the Companies or
the Company Subsidiary.
(e)    Except as set forth on Schedule 6.15, none of the Companies or the
Company Subsidiary has laid off any employee since January 1, 2018, intends to
lay off any employee during the period from the date of this Agreement through
the Closing Date, or has issued a notice concerning a “mass layoff” or “plant
closing” pursuant to the WARN Act or any similar Law.
(f)    Purchaser has been provided with a list as of the date of this Agreement
of (i) all employees of the Companies and the Company Subsidiary, (ii) their
annual compensation (including base salary or hourly wage, bonuses and
commissions) as of such date, (iii) their vacation, sick and other paid time off
allowances, and (iv) their benefits or perquisites. Except as set forth on
Schedule 6.15, to the Knowledge of


32    



--------------------------------------------------------------------------------




Sellers, no key employee of the Companies or the Company Subsidiary has any
plans to terminate employment during the next 12 months.

6.16    Permits; Compliance With Law.
(a)    Except as set forth on Schedule 6.16, the Companies and the Company
Subsidiary hold and are in compliance in all material respects with all Permits
required for the Companies and the Company Subsidiary to conduct their
businesses in the manner in which they are presently conducted, including all
applicable operating certificates. Each of such Permits is valid and in full
force and effect and any required renewal of such Permit has been timely sought.
Since January 1, 2016, none of the Companies or the Company Subsidiary has been,
and none of the Companies or the Company Subsidiary is, in default or violation
(and no event has occurred that, with notice or the lapse of time or both, would
constitute a default or violation) of any term, condition or provision of any
Permit. Except as set forth on Schedule 6.16, since January 1, 2016, to the
Knowledge of Sellers, none of the Companies or the Company Subsidiary has
received written notice from any Authority or other Person regarding (i) any
actual, alleged or potential violation of, or failure to comply with, any Permit
or (ii) any actual, threatened or potential revocation, suspension,
cancellation, termination or modification of any Permit.
(b)    Except as set forth on Schedule 6.16, as of the date of this Agreement
and since January 1, 2016, the Companies and the Company Subsidiary are and have
been in compliance in all material respects with all Laws of any Authority
applicable to their businesses, properties, assets or operations. Except as set
forth on Schedule 6.16, since January 1, 2016, to the Knowledge of Sellers, none
of the Companies or the Company Subsidiary has received any written notice
regarding any actual, alleged or potential violation of, or failure to comply
with any Law including federal aviation regulations and all rules, regulations,
directives and policies of the FAA, the DOT, the United States Department of
Defense, the United States Department of Homeland Security, the Federal
Transportation Security Administration and the Federal Communications
Commission. The representations and warranties set forth in this Section 6.16 do
not apply to compliance with Environmental, Health and Safety Laws (including
holding of or compliance with any Permits required under such Laws), which
matters are covered under Section 6.20, or compliance with ERISA or other Laws
related to employment or labor matters, which matters are covered by Sections
6.15 and 6.18.

6.17    Litigation. Schedule 6.17 sets forth a list of (a) all Legal Proceedings
which are pending or, to the Knowledge of Sellers, threatened against any of the
Companies or the Company Subsidiary, by or before any Authority, and (b) all
outstanding Orders, judgments, injunctions, stipulations, awards or decrees of
any Authority naming any of the Companies or the Company Subsidiary or directed
to any of their assets. There are no Legal Proceedings which are pending or, to
the Knowledge of Sellers, threatened against any of the Companies or the Company
Subsidiary, by or before any Authority, and there are no outstanding Orders,
judgments, injunctions, stipulations, awards or decrees of any Authority against
any of the Sellers or any of the Companies or the Company Subsidiary, or any of
their respective assets or properties, in any such case which prohibit or enjoin
the consummation of the transactions


33    



--------------------------------------------------------------------------------




contemplated hereby or which would prohibit the Companies or Company Subsidiary
from lawfully conducting their businesses in the manner in which they are
presently conducted. No material change is required in the Companies’ or the
Company Subsidiary’s processes, properties or procedures to comply with any
Laws, nor, to the Knowledge of Sellers, have the Companies or the Company
Subsidiary received any notice or communication from any Authority of any
material non-compliance with any rules, regulations, statutes, operating
certificates, certificates of airworthiness, airworthiness directives or any
other Law or required Permit. The representations and warranties set forth in
this Section 6.17 do not apply to intellectual property matters, which matters
are covered by Section 6.13, employee benefits matters, which matters are
covered by Section 6.18, or Tax matters, which matters are covered by Section
6.19.

6.18    Employee Benefit Plans; ERISA.
(a)    Except as set forth on Schedule 6.18, none of the Companies nor the
Company Subsidiary maintains, contributes to or has any obligation to make
contributions to, any employee benefit plan within the meaning of section 3(3)
of ERISA (an “ERISA Plan”), or any other retirement, welfare, fringe benefit,
bonus, profit sharing, equity option, equity bonus or deferred compensation,
vacation benefit, service award, severance, sick leave or other material plan,
policy, program, agreement or arrangement providing benefits to current or
former employees, officers or managers of the Companies or the Company
Subsidiary (a “Non-ERISA Plan”). All ERISA Plans and Non-ERISA Plans
(collectively “Benefit Plans”) are listed on Schedule 6.18 and, except as set
forth on Schedule 6.18, to the Knowledge of Sellers, are being maintained and
operated in accordance with all Laws applicable to such plans and the terms and
conditions of the respective plan documents. Copies of all applicable current
plan documents, amendments and summary plan descriptions have been provided for
all Benefit Plans. The IRS has issued, or is deemed to have issued, a favorable
determination letter or opinion letter with respect to each ERISA Plan that is
intended to be a “qualified plan” within the meaning of section 401(a) of the
Code. To the Knowledge of Sellers, no event has occurred that has or will
adversely affect the qualification of any ERISA Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code. No ERISA Plan
is subject to Title IV or section 302 of ERISA or section 412 of the Code. No
ERISA Plan is a Multiemployer Plan or a plan that has two or more contributing
sponsors at least two of whom are not under common control, within the meaning
of section 4063 of ERISA. No ERISA Plan is a multiple employer plan within the
meaning of section 210(a) of ERISA or section 413(c) of the Code. Except for
continuation coverage as required by COBRA or by applicable state insurance
Laws, no Benefit Plan provides life, health, medical or other welfare benefits
to former employees or beneficiaries or dependents thereof.
(b)    Except as set forth on Schedule 6.18, all contributions (including all
employer contributions and employee salary reduction contributions, if any)
which are due have been made or will be made within the time period prescribed
by ERISA to each ERISA Plan which is an employee pension benefit plan (within
the meaning of section 3(2) of ERISA).


34    



--------------------------------------------------------------------------------




(c)    No actions, suits, claims or proceedings with respect to the assets of
any ERISA Plan (other than routine claims for benefits) are pending or, to the
Knowledge of Sellers, threatened by or before any Authority.
(d)    With respect to the ERISA Plans, no breach of fiduciary duty or
non-exempt “prohibited transactions” as that term is defined in ERISA or the
Code have occurred which could subject the Companies or the Company Subsidiary
to any Tax or Damages.
(e)    Except as set forth on Schedule 6.18, the execution and performance of
this Agreement will not constitute a triggering event under any Benefit Plan or
otherwise result in any payment being due, accelerate the time of payment or
vesting, or increase the amount of compensation due to any current or former
employee, officer, director or consultant (or dependents of such individuals).
(f)    To the extent that any Benefit Plan constitutes a non-qualified deferred
compensation plan within the meaning of section 409A of the Code, to the
Knowledge of Sellers, such Benefit Plan complies in both form and operation with
the requirements of Section 409A of the Code, and no individual has a right to
any gross-up or indemnification from any of the Companies or the Company
Subsidiary for any Taxes imposed under section 409A or section 4999 of the Code.
(g)    No Benefit Plan is maintained outside the jurisdiction of the United
States, or covers any employee residing or working outside the United States.
(h)    Since January 1, 2015, the Companies and the Company Subsidiary have
offered each of their full-time employees and their dependents the opportunity
to enroll in affordable health insurance coverage that provides minimum value,
have maintained adequate records evidencing the offers of such coverage and have
timely complied with information reporting requirements under the Code with
respect to such offers of coverage. The Companies and the Company Subsidiary
shall provide Purchaser with sufficient information regarding such offers of
coverage prior to the Closing Date to enable Purchaser to comply with the
applicable reporting requirements.
This Section 6.18, together with Section 6.15 (Labor Matters), contains the sole
and exclusive representations and warranties of Sellers with respect to any
employment or labor matters with respect to the Companies and the Company
Subsidiary, including any arising under ERISA.

6.19    Tax Matters. Except as set forth on Schedule 6.19:
(a)    All material Returns required to be filed with respect to the business
and assets of the Companies and the Company Subsidiary for all Tax Periods
ending prior to the date hereof have been or will be duly and timely (within any
applicable extension periods) filed with the appropriate Authorities in all
jurisdictions in which such Returns are required to be filed. All such Returns
were true, correct and complete in all material respects. All Taxes that are due
and payable for which any of the Companies or the Company Subsidiary is liable
have been timely paid. The Companies and the Company Subsidiary have set up
adequate reserves for the payment of all Taxes not yet due and


35    



--------------------------------------------------------------------------------




payable that adequately cover the Tax liabilities of the Companies and the
Company Subsidiary for all Tax Periods ending on or prior to the date hereof.
There are no Liens for Taxes (other than Permitted Liens) on any of the assets
of any of the Companies or the Company Subsidiary or on the Equity Interests
that arose in connection with any failure (or alleged failure) to pay any Tax.
All Taxes that any of the Companies or the Company Subsidiary is required by Law
to withhold or collect have been duly and timely withheld or collected and have
been timely paid over to the appropriate Tax Authority to the extent due and
payable.
(b)    There is no material dispute or claim pending or, to the Knowledge of
Sellers, threatened against any Company or the Company Subsidiary by any Tax
Authority for any alleged deficiency in Taxes. No claim has ever been made by a
Tax Authority in a jurisdiction where any Company or the Company Subsidiary does
not file Returns that it is or may be subject to taxation by that jurisdiction.
(c)    None of the Companies or the Company Subsidiary has (i) executed a waiver
or consent extending any statute of limitations for the assessment or collection
of any Taxes which remains outstanding, (ii) applied for a ruling relative to
Taxes, or (iii) entered into a closing agreement with any Tax Authority.
(d)    Schedule 6.19(d) lists all federal, state, local, and foreign Returns
filed with respect to any of the Companies or the Company Subsidiary for Tax
Periods ended on or after December 31, 2015 and indicates those Returns that
have been audited. To the Knowledge of Sellers, none of the Returns of any of
the Companies or the Company Subsidiary is currently being examined by the IRS
or relevant Tax Authorities. There are no examinations or other administrative
or court proceedings relating to Taxes in progress or pending with respect to
which any of the Companies or the Company Subsidiary has received written
notice.
(e)    None of the Companies or the Company Subsidiary is a party to any written
agreement providing for the allocation or sharing of Taxes. None of the
Companies or the Company Subsidiary is liable for the Taxes of any other Person.
(f)    No payment made or to be made to any current or former employee or
manager of any of the Companies or the Company Subsidiary by reason of the
transactions contemplated hereby will constitute an “excess parachute payment”
within the meaning of section 280G of the Code.
(g)    None of the Companies or the Company Subsidiary is or has been a United
States real property holding corporation within the meaning of section 897(c)(2)
of the Code during the period specified in section 897(c)(1)(A)(ii) of the Code.
(h)    None of the Companies or the Company Subsidiary is a member of a group or
consolidation with any other Person for purposes of VAT. None of the Companies
or the Company Subsidiary is subject to adjustment under section 482 of the Code
or similar provision of Law relating to Taxes. None of the Companies or the
Company Subsidiary has, or has ever had, a “permanent establishment” in any
foreign


36    



--------------------------------------------------------------------------------




country, as such term is defined in any applicable Tax treaty or convention
between the United States and such foreign country, nor has it otherwise taken
steps that have exposed, or will expose, it to the taxing jurisdiction of a
foreign country.
(i)    OAL and T7 is each a limited liability company that is treated as a
partnership for federal income tax purposes. Omni is a disregarded entity
(single member limited liability company) and is not a “qualified subchapter S
subsidiary” within the meaning of section 1361(b)(3)(B) of the Code. The Company
Subsidiary is a disregarded entity for federal income tax purposes. No election
has been made by any Person to treat any of the Companies as a corporation for
federal or state Tax purposes.
(j)    None of the Companies or the Company Subsidiary will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any Tax Period ending after the Closing Date as a result of any: (A)
change in method of accounting for a Pre-Closing Tax Period under section 481(c)
of the Code (or any corresponding or similar provision of state, local or
foreign income Tax Law); (B) installment sale or open transaction disposition
made on or prior to the Closing Date; or (C) prepaid amount received on or prior
to the Closing Date.
(k)    Each federal income Return relating to operations of any of the Companies
or the Company Subsidiary has disclosed all positions taken therein that could
give rise to a substantial understatement of federal income Tax within the
meaning of section 6662 of the Code. None of the Companies or the Company
Subsidiary has engaged in any transaction that, as of the date hereof, is a
“listed transaction” under U.S. Treasury Regulation section 1.6011-4(b)(2).

6.20    Environmental, Health and Safety Matters. Except as set forth on
Schedule 6.20:
(a)    The Companies and the Company Subsidiary are (i) in compliance in all
material respects with all Environmental, Health and Safety Laws, which material
compliance includes possessing all Permits required under all Environmental,
Health and Safety Laws necessary for the operation of Companies and the Company
Subsidiary; (ii) are complying in all material respects with such Permits; (iii)
have timely requested renewal of such Permits, where necessary and as
appropriate; and (iv) have no unresolved liabilities or obligations for any past
noncompliance with such Permits or Environmental, Health and Safety Laws.
(b)    None of the Companies or the Company Subsidiary has received any written
notice, report or other information regarding any actual or alleged violation of
Environmental, Health and Safety Law, any investigations, or any liabilities or
potential liabilities, including any claims for liability under CERCLA or
similar state statutes, relating to such Companies or the Company Subsidiary,
their business, or their past or current facilities, in each case, arising under
Environmental, Health and Safety Laws, other than for matters that are not
material or that have undergone remedial action and will not result in any
additional liability to any Company or the Company Subsidiary. None of the
Companies or the Company Subsidiary has treated, stored, disposed of,


37    



--------------------------------------------------------------------------------




arranged for or permitted the disposal or transportation of, any Materials of
Environmental Concern, that will give rise to any liabilities for any of the
Companies or the Company Subsidiary pursuant to any Environmental, Health and
Safety Laws.
(c)    None of the Companies or the Company Subsidiary has released any
Materials of Environmental Concern at or from any Leased Real Property, except
for de minimis releases that would not require remedial action or releases that
have already undergone remedial action and that will not result in any
additional liability to any Company or the Company Subsidiary.
(d)    To the Knowledge of Sellers, no Materials of Environmental Concern are
present at or were released from, onto or under, any Leased Real Property
(including soil, groundwater, surface water, buildings or other structures)
currently leased or operated by the Companies or Company Subsidiary except for
de minimis releases that would not require remedial action or releases that have
already undergone remedial action and that will not result in any additional
liability to any Company or Company Subsidiary.
(e)    Sellers have provided to Purchaser true and correct copies of all
material environmental site assessment reports and other material documents
prepared in the last five years relating to Environmental, Health and Safety
Laws or the condition or status of any past or current Leased Real Property.
(f)    No underground storage tanks are located on the Leased Real Property that
(i) are owned or operated by any of the Companies or the Company Subsidiary or
(ii) to the Knowledge of Sellers, contain or previously contained any Materials
of Environmental Concern.
This Section 6.20 contains the sole and exclusive representations and warranties
of Sellers with respect to any environmental, health and safety matters with
respect to the Companies and the Company Subsidiary, including any arising under
any Environmental, Health and Safety Laws.

6.21    Material Contracts.
(a)    Schedule 6.21 sets forth a list of all Material Contracts. Except as set
forth on Schedule 6.21: (a) each Material Contract (i) is a valid and binding
obligation of the Company or the Company Subsidiary party thereto and, to the
Knowledge of Sellers, the counterparty(ies) thereto and (ii) is enforceable
against such Company or the Company Subsidiary party thereto and, to the
Knowledge of Sellers, against such counterparty(ies) thereto, in accordance with
its terms (except as enforceability may be limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance and other similar Laws affecting creditors’
rights generally and by general principles of equity), and (b) none of the
Companies, the Company Subsidiary or, to the Knowledge of Sellers, any other
party to any Material Contract is in breach or default under any Material
Contract in any material respect.
(b)    With respect to the Material Contracts to which an Authority is a party
(the “Government Contracts”):


38    



--------------------------------------------------------------------------------




(i)    None of the Companies or the Company Subsidiary is a party to any current
material dispute relating to such Government Contracts, and none of the
Companies or the Company Subsidiary has received written notice that it or any
of its Representatives has breached or violated any Law, certification,
representation, clause, provision, or requirement with respect to such
Government Contracts.
(ii)    There are no current or, to the Knowledge of Sellers, threatened Legal
Proceedings arising out of or relating to such Government Contracts.
(iii)    None of the Companies or the Company Subsidiary has received a cure
notice, a show cause notice, a suspension of work notice, or a stop work order
with respect to such Government Contracts.
(iv)    None of the Companies or the Company Subsidiary has been challenged by
any Authority that is a party to any of the Government Contracts as to any cost
incurred by it nor has any such cost been the subject of any audit or
investigation by any such Authority, or disallowed by any such Authority. No
payment due to any of the Companies or the Company Subsidiary relating to such
Government Contracts has been withheld (except to the extent such withholding is
in the Ordinary Course of Business) or set off, nor has any claim been made by
any Authority that is a party to any of the Government Contracts to withhold
(except to the extent such withholding is in the Ordinary Course of Business) or
set off money due to any of the Companies or the Company Subsidiary under any
such Government Contract.
(v)    Each of the Companies and the Company Subsidiary has complied in all
material respects with the terms and conditions of each of the Government
Contracts. Each of the Companies and the Company Subsidiary has, with respect to
the Government Contracts: (x) complied in all material respects with all
certifications and representations it has executed, acknowledged or set forth
with respect to each such Government Contract; and (y) submitted certifications
and representations with respect to each such Government Contract that were in
all material respects accurate, current and complete when submitted, and were
properly updated in all material respects to the extent required by applicable
Laws or the Government Contract.
(vi)    To the Knowledge of Sellers, except as set forth on Schedule 6.21, none
of the Companies or the Company Subsidiary has received written notice of any
material unfavorable past performance assessment, evaluation or rating relating
to any Government Contract since January 1, 2017.

6.22    Transactions With Affiliates. Except (i) as set forth on Schedule 6.22,
(ii) the payment of compensation for employment or the reimbursement of expenses
to employees consistent with past practice, (iii) participation in Benefit Plans
as employees and (iv) normal advances to employees consistent with past
practice, none of the Companies or the Company Subsidiary has engaged in any
transaction during the past five years preceding this Agreement


39    



--------------------------------------------------------------------------------




with any Seller, any Affiliate of any Seller or any officer, director, manager,
trustee or equity owner of any Seller (collectively, the “Seller Affiliates”) or
is or has been a party to any Contract with any Seller Affiliate. Except as set
forth on Schedule 6.22, none of the Seller Affiliates has any interest, other
than as an equity holder in one or more of the Companies, in any of the property
or assets used or held for use in the business of any of the Companies or the
Company Subsidiary.

6.23    Absence of Changes. Except as otherwise contemplated by this Agreement
or set forth on Schedule 6.23, since the date of the Most Recent Balance Sheet,
the Companies and the Company Subsidiary have conducted their businesses and
operations only in the Ordinary Course of Business and the Companies and the
Company Subsidiary have not taken any action that would be prohibited (without
the consent of Purchaser) under Section 7.2 if such action had been undertaken
after the date of this Agreement.

6.24    Anti-Corruption Matters. Since January 1, 2013, none of the Companies or
the Company Subsidiary or any manager, officer, employee or agent of any of the
Companies or the Company Subsidiary acting on behalf of any of the Companies or
the Company Subsidiary has: (a) used any funds for unlawful contributions,
gifts, entertainment, or other unlawful payments relating to an act by any
Authority; (b) made any unlawful payment to any foreign or domestic government
official or employee or to any foreign or domestic political party or campaign
or otherwise violated any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended; or (c) made any other unlawful payment under any applicable
Law relating to anti-corruption, bribery, or similar matters. Since January 1,
2013, none of the Companies or the Company Subsidiary has disclosed to any
Authority that it violated or may have violated any Law relating to
anti-corruption, bribery, or similar matters. To the Knowledge of Sellers, no
Authority is investigating, examining, or reviewing any of the Companies’ or the
Company Subsidiary’s compliance with any applicable provisions of any Law
relating to anti-corruption or bribery.

6.25    Accounts Receivable; Accounts Payable. Except as set forth in Schedule
6.25, all accounts and notes receivable of any of the Companies or the Company
Subsidiary represent sales actually made or services actually performed arising
from bona fide transactions in the Ordinary Course of Business and, to the
Knowledge of Sellers, at the time of rendering the invoice therefor, were not
subject to claims or set-off or other defenses or counterclaims. All accounts
and notes payable by any of the Companies or the Company Subsidiary arose in
bona fide transactions in the Ordinary Course of Business.

6.26    Aircraft.
(a)    Schedule 6.26 (a) sets forth a true and complete list of all aircraft
owned or leased by any of the Companies or the Company Subsidiary as of the date
of this Agreement (the “Aircraft”) and (b) sets forth a true and complete list
of all aircraft engines owned or leased by any of the Companies or the Company
Subsidiary as of the date of this Agreement (the “Engines”). With respect to
each Aircraft and each Engine, Schedule 6.26 sets forth (i) the name of the
manufacturer, (ii) the model number, (iii) the manufacturer’s serial number,
(iv) for each Aircraft, the aircraft registration number, (v) the entity which
owns or leases the Aircraft or the Engine, (vi) a statement as to whether the
Aircraft or the Engine is owned or leased, (vii) the operator of the Aircraft or


40    



--------------------------------------------------------------------------------




Engine, and (viii) a statement as to whether the Aircraft or the Engine is
Airworthy or Unairworthy (as defined below) on the date of this Agreement. The
Aircraft and the Engines have been, and are being, maintained according to
applicable Law (including FAA regulatory standards to the extent applicable) and
the maintenance program of the aircraft operator approved by the FAA or
otherwise under applicable Law. For purposes of this Section 6.26, an Aircraft
or Engine shall be considered “Airworthy” if, on the date of this Agreement, it
is in a condition which enables it to be operated in revenue operations under
Federal Aviation Regulations Part 121, and an Aircraft or Engine will be
considered “Unairworthy” if, on the date of this Agreement, it is not Airworthy.
Except as set forth in Schedule 6.26, the Companies and the Company Subsidiary
have not materially revised, modified, altered, amended or changed their
respective fleet maintenance schedules from those schedules in effect on August
1, 2018 with respect to their respective Aircraft, Engines, auxiliary power
units, landing gear and major time/cycle limited components, whether owned or
leased, and from August 1, 2018 through the date of this Agreement have
performed maintenance regarding such items substantially in accordance with such
fleet maintenance schedules in effect on August 1, 2018.
(b)    To the Knowledge of Sellers, the respective Aircraft, Engines, auxiliary
power units, landing gear and major time/cycle limited components owned or
leased by the Companies and the Company Subsidiary are in the aggregate
sufficient and adequate, and are, in the aggregate, in a sufficient and adequate
state of repair, to enable the Companies and the Company Subsidiary to carry on
their respective businesses as currently conducted in the Ordinary Course of
Business.
(c)    Schedule 6.26 sets forth a true and complete list, as of the date of this
Agreement, of all Contracts pursuant to which any of the Companies or the
Company Subsidiary may purchase or lease aircraft, including the manufacturer
and model of all aircraft subject to each such Contract, other than leases that
are solely between or among the Companies and/or the Company Subsidiary (the
“Aircraft Acquisition Contracts”). Sellers have made available to Purchaser true
and complete copies of all such Aircraft Acquisition Contracts, including all
amendments thereto.
(d)    Each Aircraft has a validly issued, current individual aircraft FAA
Certificate of Airworthiness with respect to such Aircraft which satisfies all
requirements for the effectiveness of such FAA Certificate of Airworthiness.
(e)    Except for maintenance items due in the Ordinary Course of Business and
for maintenance items deferred in the Ordinary Course of Business, the
structure, systems and components (including the airframes, engines, landing
gear, auxiliary power units and major time/cycle limited components) of each
Aircraft listed as Airworthy in Schedule 6.26 are functioning in accordance with
their intended use as set forth in documentation approved by the FAA or under
other applicable Law, including any applicable manuals, technical standard
orders or parts manufacturing approval certificates. The Companies and the
Company Subsidiary maintain all maintenance, technical and other business
records relating to the Aircraft, or cause the same to be


41    



--------------------------------------------------------------------------------




maintained, in accordance with applicable Law, including all requirements of the
FAA to the extent applicable.
(f)    All deferred maintenance items and temporary repairs with respect to each
Aircraft have been or will be made materially in accordance with the maintenance
program of the aircraft operator, which maintenance program is approved by the
FAA or otherwise under applicable Law.
(g)    Except as set forth in Schedule 6.26, each Aircraft is properly
registered on the FAA aircraft registry and the International Registry of Mobile
Assets.
(h)    None of the Companies or the Company Subsidiary is a party to any
interchange or pooling agreements with respect to the Aircraft or their engines,
auxiliary power units or other equipment.
(i)    Except as set forth in Schedule 6.26, no Aircraft is leased to, subleased
to or otherwise in the operational control of another air carrier or another
Person other than one of the Companies or the Company Subsidiary, to operate
such Aircraft in air transportation or otherwise (excluding, for the avoidance
of doubt, any ACMI wet lease).

ARTICLE VII    
PRE-CLOSING COVENANTS

7.1    Access to Certain Parties. Neither Purchaser, nor any of its Affiliates
nor any of their respective Representatives shall contact any supplier to,
customer of, or employee or manager, as applicable, of, any of the Companies or
the Company Subsidiary in connection with or pertaining to any subject matter of
this Agreement without the prior consent of the Sellers’ Representative, which
consent shall not be unreasonably withheld. Sellers agree to cooperate and
coordinate communication among Purchaser, the Companies and representatives of
the key customers of the Companies and the Company Subsidiary identified in
Schedule 7.1 (the “Key Customers”) prior to the Closing so that Purchaser can
confirm that no Key Customer intends to terminate or materially change the terms
of or reduce its business relations with the Companies and the Company
Subsidiary following the Closing.

7.2    Pre-Closing Activities. Except as otherwise permitted or required by this
Agreement or as set forth on Schedule 7.2, prior to the Closing Date, Sellers
shall cause the Companies and the Company Subsidiary not to take any of the
following actions, without Purchaser’s consent, such consent not to be
unreasonably withheld or delayed:
(a)    issue or grant any equity securities or any subscriptions, warrants,
options or other agreements or rights of any kind whatsoever to purchase or
otherwise receive or be issued any equity securities or any securities or
obligations of any kind convertible into, or exercisable or exchangeable for,
any equity securities of a Company or the Company Subsidiary;
(b)    effect any recapitalization, reclassification or like change in the
capitalization of any of the Companies or the Company Subsidiary;


42    



--------------------------------------------------------------------------------




(c)    amend the Organizational Documents of any of the Companies or the Company
Subsidiary;
(d)    enter into, modify or amend any Material Contract other than in the
Ordinary Course of Business, notice of which shall be provided to Purchaser;
(e)    (i) grant any bonuses to or increase the base wage or salary payable to,
or any other components of compensation and employee benefits of, any officer,
manager and/or employee of the Companies or the Company Subsidiary, other than
grants or increases in the Ordinary Course of Business, (ii) except for amounts
included in Company Transaction Expenses, grant or agree to provide any
retention, severance or termination pay to, or enter into, modify or amend any
offer letter, employment, bonus, change of control, severance or consulting
agreement with any officer, manager and/or employee of the Companies or the
Company Subsidiary;
(f)    enter into, modify or amend (including any increase in benefits) any
deferred compensation, bonus or other incentive compensation, profit sharing,
equity purchase or award, pension, retirement, medical, hospitalization, life or
other insurance or other employee benefit plan for the benefit of any officer,
manager and/or employee of the Companies or the Company Subsidiary;
(g)    subject any of the properties or assets (whether tangible or intangible)
of any of the Companies or the Company Subsidiary to any Lien other than
Permitted Liens;
(h)    acquire any properties or assets or sell, assign, transfer, convey, lease
or otherwise dispose of any of the properties or assets of the Companies or the
Company Subsidiary except (i) in the Ordinary Course of Business or (ii)
transactions less than or equal to $650,000 for any individual transaction or
$1,250,000 for all transactions in the aggregate;
(i)    enter into any commitment for capital expenditures of any of the
Companies or the Company Subsidiary in excess of $650,000 for any individual
commitment or $3,000,000 for all commitments in the aggregate;
(j)    enter into any contract or commitment which materially restricts the
ability of any of the Companies or the Company Subsidiary to compete with, or
conduct, any business or line of business in any geographic area;
(k)    waive or consent to any extension of any limitation or assessment period
or statute of limitations with respect to the assessment or collection of Taxes;
(l)    make, change or rescind any Tax election, amend any Return or take any
position on any Return, take any action, omit to take any action or enter into
any other transaction that, in each case, would have the effect of materially
increasing the Tax liability of Purchaser in respect of any Post-Closing Tax
Period;


43    



--------------------------------------------------------------------------------




(m)    enter into, modify or terminate any organized labor agreement or
collective bargaining agreement or, through negotiations or otherwise, make any
commitment or incur any Liability to any labor organization;
(n)    issue additional letters of credit outside of the Ordinary Course of
Business; or
(o)    agree to do any of the foregoing.
Notwithstanding the foregoing, nothing in this Section 7.2 shall require Sellers
to prohibit any of the Companies or the Company Subsidiary from taking any
action or omitting to take any action required by this Agreement or any other
contract or agreement to which a Company or the Company Subsidiary is a party or
otherwise approved in writing by Purchaser, which approval will not be
unreasonably withheld. It is understood and agreed that (x) Sellers shall cause
the transfer or sweep of Cash at any time immediately prior to the Closing, with
the intention that the Closing Cash be as close to zero as reasonably
practicable as of immediately prior to the Closing and (y) Sellers shall be
permitted to repay or terminate any Indebtedness of any of the Companies or the
Company Subsidiary owed to any of the Companies or the Company Subsidiary.

7.3    Efforts to Consummate; Authorizations and Other Third Party Consents.
Purchaser and each Seller shall use commercially reasonable efforts to take, or
cause to be taken, all lawful and reasonable actions within such party’s control
and to do, or cause to be done, all lawful and reasonable things within such
party’s control necessary to fulfill the conditions precedent to the obligations
of the other party hereunder and to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement and to cooperate
with each other in connection with the foregoing. Without limiting the
generality of the foregoing: (a) Sellers shall cause the Companies and the
Company Subsidiary to use commercially reasonable efforts to obtain those third
party consents set forth on Schedules 6.4 and 6.12, and (b) Sellers shall, and
shall cause the Companies and the Company Subsidiary to, give any notices to,
make any filings with, and use commercially reasonable efforts to obtain the
Required Consents including the DOT Conditional Approvals (which, for the
avoidance of doubt, shall include the filing with DOT of applications under 49
U.S.C §§ 40109 and 41105, and the submission to DOT of any required fitness and
U.S. citizenship-related information under 49 U.S.C. §§ 40102(a)(15) and
41110(e)(1)). If required by the HSR Act and if the appropriate filing pursuant
to the HSR Act has not been filed prior to the date hereof, each party hereto
agrees to cause an appropriate filing pursuant to the HSR Act to be made with
respect to the transactions contemplated by this Agreement within 20 Business
Days after the date hereof and to supply as promptly as practicable to the
appropriate Authority any additional information and documentary material that
may be requested pursuant to the HSR Act. Purchaser agrees to use commercially
reasonable efforts to seek to avoid or eliminate each and every impediment under
any antitrust, competition or trade regulation Law that may be asserted by any
Authority or any other party so as to enable the parties hereto to close the
transactions contemplated by this Agreement as promptly as possible. Each of
Purchaser and each Seller shall pay such party’s own legal fees and expenses
incurred in connection with the filing of its HSR Act report. Purchaser shall
also pay one-half of all filing fees incurred in connection with the filing of
the HSR Act reports caused to be filed by Purchaser and the Companies hereunder,
with the


44    



--------------------------------------------------------------------------------




remaining amount of such filing fees to be paid by Sellers. Nothing in this
Agreement shall be construed as an attempt or an agreement by Sellers to cause
any of the Companies or the Company Subsidiary to assign or cause the assignment
of any contract or agreement which is by Law non-assignable without the consent
of the other party or parties thereto, unless such consent shall have been
given. In no event shall “commercially reasonable efforts” be deemed to require
the payment of any cash or other consideration by Purchaser or any Affiliate of
Purchaser, any of the Companies, the Company Subsidiary or any Seller or to
require that Purchaser or any Affiliate of Purchaser sell, divest or dispose of
any of its assets, properties or businesses or any of the assets, properties or
businesses to be acquired by it pursuant to this Agreement, agree to any consent
decree or Order or defend any Legal Proceeding in which any Authority seeks an
injunction, temporary restraining order or other Order.

7.4    Confidentiality. Unless and until the transactions contemplated hereby
have been consummated, Purchaser shall, and shall ensure that its
Representatives and other agents shall, hold in strict confidence and not use in
any way except in connection with the consummation of the transactions
contemplated hereby, all confidential information obtained in connection with
the transactions contemplated hereby from the Companies, the Company Subsidiary
or any Seller or any of their respective Representatives, in accordance with and
subject to the terms of the Confidentiality Agreement. The covenants contained
in this Section 7.4 are independent covenants and shall be enforceable by each
disclosing party regardless of any claims which any non-disclosing party shall
have against the disclosing party or any of such disclosing party’s Affiliates,
whether under this Agreement or otherwise. For avoidance of doubt, nothing
contained in this Section 7.4 is intended to prevent any party from making any
disclosures required by applicable Law, including the Securities Exchange Act.

ARTICLE VIII    
CONDITIONS TO CLOSING

8.1    Conditions to Obligations of all Parties. The obligation of each party
hereto to consummate the transactions contemplated by this Agreement is subject
to the satisfaction at or prior to the Closing of each and every one of the
following conditions precedent:
(a)    Purchaser and Sellers shall have caused all necessary filings pursuant to
the HSR Act to be made, and the applicable waiting period and any extensions
thereof shall have expired or been terminated.
(b)    There shall not be in force any order, judgment, injunction, stipulation,
award or decree by or before any Authority of competent jurisdiction
restraining, enjoining, prohibiting, invalidating or otherwise preventing the
consummation of the transactions contemplated hereby, and no action, suit, claim
or proceeding shall have been instituted or threatened or claim or demand made
against any of Sellers, any of the Companies, the Company Subsidiary or
Purchaser seeking any of the foregoing.
(c)    Sellers shall have received the Required Consents including the DOT
Conditional Approvals, and Purchaser shall have received all consents,
authorizations, orders and approvals from the Authorities referred to in Section
4.4 (including Schedule 4.4), in each case in form and substance reasonably
satisfactory to Purchaser


45    



--------------------------------------------------------------------------------




and Sellers, and no such consent, authorization, order or approval shall have
been revoked.

8.2    Conditions to Obligations of Purchaser. The obligation of Purchaser to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction at or prior to the Closing of each and every one of the following
conditions precedent, any or all of which may be waived by Purchaser:
(a)    The representations and warranties of Sellers set forth in Articles V and
VI shall be true and correct on and as of the date of this Agreement and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date (giving effect to any “Knowledge” qualifiers and dollar thresholds,
but without regard to any “materiality” or “Material Adverse Effect”
qualifications therein), except to the extent that any representation and
warranty is limited by its terms to a specific date or range of dates (in which
case such representation and warranty need only be true and correct on or as of
the date or during the range of dates so specified), except where the failure of
such representations and warranties, individually and in the aggregate, to be
true and correct would not have a Material Adverse Effect.
(b)    Sellers shall have performed and complied in all material respects with
all of the agreements and covenants required under this Agreement to be
performed or complied with by them prior to or at the Closing.
(c)    Since the date of this Agreement, no Material Adverse Effect shall have
occurred and be continuing.
(d)    Sellers shall have delivered to Purchaser a certificate, executed by the
Sellers’ Representative in his capacity as such, certifying that the conditions
specified in Sections 8.2(a), 8.2(b) and Section 8.2(c) have been fulfilled.
(e)    The relevant parties to each of the Transaction Documents (other than
Purchaser and any of its Affiliates) shall have entered into such Transaction
Documents and (but for execution and/or delivery of such Transaction Documents
by Purchaser or any of its Affiliates), such Transaction Documents shall be in
full force and effect.
(f)    Sellers shall have delivered to Purchaser, free and clear of any Lien,
duly executed assignments of the Equity Interests.
(g)    Sellers shall have delivered to Purchaser all other closing items to be
delivered by Sellers under Article III.
(h)    Each employee of a Company or the Company Subsidiary that is a party to
an indemnification agreement with a Company or the Company Subsidiary shall (i)
enter into the standard corporate indemnification agreement currently used by
Purchaser for its officers, the form of which has been furnished to the Sellers’
Representative, and (ii) agree to terminate and release the indemnification
agreement to which such individual is currently a party.


46    



--------------------------------------------------------------------------------





8.3    Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of each and every one of the following
conditions precedent, any or all of which may be waived by the Sellers’
Representative:
(a)    The representations and warranties of Purchaser set forth in Article IV
shall be true and correct on and as of the date of this Agreement and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date (giving effect to any “Knowledge” qualifiers and dollar thresholds,
but without regard to any “materiality” or “Material Adverse Effect”
qualifications therein), except to the extent that any representation and
warranty is limited by its terms to a specific date or range of dates (in which
case such representation and warranty need only be true and correct on or as of
the date or during the range of dates so specified), except where the failure of
such representations and warranties, in the aggregate, to be true and correct
would not have a material adverse effect on Purchaser’s ability to timely
consummate the transactions contemplated in this Agreement.
(b)    Purchaser shall have performed and complied in all material respects with
all of the agreements and covenants required under this Agreement to be
performed or complied with by it prior to or at the Closing.
(c)    Purchaser shall have delivered to Sellers a certificate, executed by a
duly authorized officer of Purchaser in his or her capacity as such, certifying
that the conditions specified in Sections 8.3(a) and 8.3(b) have been fulfilled.
(d)    The relevant parties to each of the Transaction Documents (other than
Sellers and any of their Affiliates) shall have entered into such Transaction
Documents and (but for execution and/or delivery of such Transaction Documents
by Sellers or any of their Affiliates), such Transaction Documents shall be in
full force and effect.
(e)    Purchaser shall have made (or caused to be made) the payments required to
be made on the Closing Date pursuant to Article III.
(f)    Purchaser shall have delivered to Sellers all other closing items to be
delivered by Purchaser under Article III.

ARTICLE IX    
ADDITIONAL AGREEMENTS

9.1    Further Assurances. The parties hereto shall take such actions and
deliver any and all other instruments and documents required to be delivered
pursuant to, or necessary or proper in order to give effect to, all of the terms
and provisions of this Agreement.

9.2    Publicity. Except as set forth below in this Section 9.2, no public
release or announcement concerning this Agreement or the transactions
contemplated hereby shall be made without advance written approval thereof from
Purchaser and the Sellers’ Representative (which, after the Closing, shall not
be unreasonably withheld). Purchaser and the Sellers’ Representative shall
cooperate in issuing any press release or other public announcement concerning
this


47    



--------------------------------------------------------------------------------




Agreement or the transactions contemplated hereby. Purchaser and the Sellers’
Representative shall each furnish to the other drafts of all such press releases
or announcements prior to their release. Nothing contained in this Section 9.2
shall prevent (a) any party hereto from at any time furnishing any information
to any Authority or from making any disclosures required under applicable Law,
including the Securities Exchange Act, or under the rules and regulations of any
national securities exchange on which such party’s equity securities, or the
equity securities of such party’s ultimate parent entity, are listed; (b)
subject to Section 7.5, any party hereto from furnishing any information
concerning the transactions contemplated hereby to such party’s equity owners,
Affiliates or other Representatives who have a need to know such information;
(c) Sellers and/or the Sellers’ Representative from communicating with other
potential acquirers of the Companies that a definitive agreement has been
entered into so long as the identity of Purchaser and specific terms of this
Agreement are not disclosed; or (d) Sellers and/or the Sellers’ Representative
or Purchaser from communicating with Persons from whom consent or approval is
required for the transactions contemplated by this Agreement to be completed so
long as the specific terms of this Agreement are not disclosed. For the
avoidance of doubt, the parties anticipate submitting publicly available
applications to DOT to obtain the DOT Conditional Approvals, and the filing of
such public applications shall not be deemed a breach of this Section 9.2.

9.3    Business Records. Purchaser acknowledges that the business records of the
Companies and the Company Subsidiary relating to their respective operations
prior to Closing will be acquired by Purchaser in connection with the
consummation of the transactions contemplated hereby, and that Sellers may from
time to time require access to or copies of such records. Purchaser agrees that,
upon reasonable prior notice from the Sellers’ Representative, it shall, during
normal business hours, provide or cause to be provided to Sellers access to or
copies of such records. Purchaser agrees that it shall not (and shall cause each
of its Affiliates, including the Companies and the Company Subsidiary, not to),
within six years after the Closing Date, destroy any material business records
of the Companies or the Company Subsidiary prepared prior to the Closing and, in
any event, shall not destroy any material business records without first
notifying the Sellers’ Representative and affording the Sellers’ Representative
at least 90 days to remove or copy such records. Sellers shall deliver to
Purchaser a compact disc that contains in electronic format all of the data that
was included in the Intralinks, Inc. data room.

9.4
Investigation; No Reliance by Purchaser.

(a)     Purchaser acknowledges that (i) it and its Representatives have
undertaken an independent investigation, examination, analysis and verification
of the Companies and the Company Subsidiary and the business, assets,
operations, financial condition and prospects of the Companies and the Company
Subsidiary, including Purchaser’s own estimate of the value of the business of
the Companies and the Company Subsidiary; (ii) it has received and had an
opportunity to review all requested information regarding the business and the
assets, liabilities, financial condition, cash flow and operations of the
Companies and the Company Subsidiary; (iii) all materials and information
requested by Purchaser have been provided to Purchaser to Purchaser’s reasonable
satisfaction; and (iv) it has undertaken such due diligence (including a review
of the assets, liabilities, books, records and contracts of the Companies and
the Company Subsidiary) as


48    



--------------------------------------------------------------------------------




Purchaser deems adequate, including that described above. In connection with
such investigation, Purchaser and its Representatives have received from or on
behalf of Sellers and/or the Companies and the Company Subsidiary certain
estimates, budgets, forecasts, plans and financial projections (collectively,
“Forward-Looking Statements”). Purchaser acknowledges that (x) there are
uncertainties inherent in making Forward-Looking Statements, (y) it is familiar
with such uncertainties, and (z) it is taking full responsibility for making its
own evaluation of the adequacy and accuracy of all Forward-Looking Statements so
furnished to it and its Representatives (including the reasonableness of the
assumptions underlying Forward-Looking Statements where such assumptions are
explicitly disclosed). None of Sellers, the Companies, the Company Subsidiary
nor any other Person is making any representation or warranty with respect to,
or will have or be subject to any liability to Purchaser, or any other Person
resulting from, the delivery to Purchaser, or its use of, Forward-Looking
Statements.
(a)    In connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, Purchaser has not relied
upon, and Purchaser expressly waives and releases Sellers from any liability for
any claims (including claims based upon fraudulent inducement) relating to or
arising from, any representation, warranty, statement, advice, document,
projection or other information of any type provided by Sellers, the Companies,
the Company Subsidiary or their Affiliates or any of their Representatives,
except for those representations and warranties of Sellers expressly set forth
in Articles V and VI.

9.5    Exculpation and Indemnification of Managers and Officers. For a period of
six years after the Closing Date, Purchaser shall not permit any of the
Companies or the Company Subsidiary to amend, repeal or modify any provision in
its Organizational Documents relating to exculpation or indemnification of
former officers and managers, as applicable, holding office prior to the Closing
Date (unless required by Law), it being the intent of the parties hereto that
the officers and managers of each of the Companies and the Company Subsidiary
prior to the Closing shall continue to be entitled to such exculpation and
indemnification to the extent permitted under such Organizational Documents. In
the event any of the Companies or the Company Subsidiary (i) consolidates or
merges into any other Person and shall not be the continuing or surviving entity
of such consolidation or merger or (ii) transfers all or substantially all of
its properties and assets to any Person, then, and in each such case, Purchaser
shall ensure that the successors and assigns thereof assume the obligations set
forth in the preceding sentence. On or prior to the Closing Date, the Companies
and the Company Subsidiary shall obtain, at Purchaser’s expense, six-year
insurance coverage for each Person who is now, or has been at any time prior to
the Closing, an officer, director or manager of any of the Companies or the
Company Subsidiary, which coverage will contain terms and conditions that are at
least as favorable as the existing policies in effect as of the Closing, in each
case with respect to claims arising out of or relating to events which occurred
on or prior to the Closing Date (including in connection with the transactions
contemplated by this Agreement).

9.6    Limitation of Representations and Warranties. Except for the
representations and warranties expressly set forth in Articles V and VI, Sellers
are not making and shall not be deemed to have made any other representations or
warranties, written or oral, statutory, express or implied, concerning the
Equity Interests, the Companies, the Company Subsidiary or the


49    



--------------------------------------------------------------------------------




businesses, assets or liabilities of the Companies and the Company Subsidiary.
PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
SELLERS HAVE NOT MADE, AND SELLERS HEREBY EXPRESSLY DISCLAIM AND NEGATE, AND
PURCHASER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO, AND PURCHASER
HEREBY EXPRESSLY WAIVES AND RELINQUISHES, OTHER THAN IN THE CASE OF FRAUD, ANY
AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION AGAINST, THE COMPANIES, THE COMPANY
SUBSIDIARY, SELLERS AND THEIR REPRESENTATIVES IN CONNECTION WITH, THE ACCURACY,
COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN
OR ORAL) OR DOCUMENTS FURNISHED OR MADE AVAILABLE TO PURCHASER AND ITS
REPRESENTATIVES BY OR ON BEHALF OF THE COMPANIES, THE COMPANY SUBSIDIARY OR
SELLERS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NONE OF SELLERS, THE
COMPANIES NOR THE COMPANY SUBSIDIARY IS MAKING ANY REPRESENTATION OR WARRANTY TO
PURCHASER WITH RESPECT TO ANY FORWARD‑LOOKING STATEMENTS OR THE INFORMATION SET
FORTH IN ANY SUMMARY, TEASER, CONFIDENTIAL INFORMATION MEMORANDUM OR MANAGEMENT
PRESENTATION DELIVERED TO PURCHASER OR ITS REPRESENTATIVES.

9.7    Plant Closings and Mass Layoffs. Purchaser shall not, and shall cause the
Companies and the Company Subsidiary not to, take any action following the
Closing that could result in liability to Sellers under the Worker Adjustment
and Retraining Notification Act, as amended, without complying with such Act.

9.8    Company Intellectual Property. All links between any domain names of any
of Sellers or any of their Affiliates and any domain names of the Companies or
the Company Subsidiary shall be removed promptly after the Closing. After the
Closing, Sellers and Purchaser shall cooperate in taking all actions necessary
to complete these actions. To the extent that Sellers or any of their Affiliates
control or possess any websites or other property of the Companies or the
Company Subsidiary, Sellers shall, promptly after Closing, cause the control or
possession of such websites or other property to be provided to Purchaser.

9.9    Employees; Benefit Plans.
(a)    During the period commencing at the Closing and ending on the date which
is 12 months after the Closing Date (or if earlier, the date of the employee’s
termination of employment with Omni), Purchaser shall provide (or shall cause
Omni to provide), each employee who is employed by Omni at the Closing
(“Continuing Employee”) with: (i) base salary or hourly wages which are no less
than the base salary or hourly wages provided by Omni immediately prior to the
Closing; (ii) target bonus opportunities (excluding equity-based compensation),
if any, which are no less than the target bonus opportunities (excluding
equity-based compensation) provided by Omni immediately prior to the Closing;
(iii) retirement and welfare benefits that are no less favorable in the
aggregate than those provided by Omni immediately prior to the Closing;


50    



--------------------------------------------------------------------------------




and (iv) severance benefits that are no less favorable than the practice, plan
or policy in effect for such Continuing Employee immediately prior to the
Closing.
(b)    With respect to any employee benefit plan maintained by Purchaser or its
Affiliates (collectively, “Purchaser Benefit Plans”) in which any Continuing
Employees will participate effective as of or after the Closing, Purchaser shall
recognize (or shall cause the respective Companies, the Company Subsidiary or
their Affiliate to recognize, as applicable), all service of the Continuing
Employees with Omni as if such service were with Purchaser, for vesting and
eligibility purposes in any Purchaser Benefit Plan in which such Continuing
Employees may be eligible to participate after the Closing Date; provided,
however, such service shall not be recognized to the extent that (x) such
recognition would result in a duplication of benefits or (y) such service was
not recognized under the corresponding Benefit Plan.
(c)    Purchaser shall assume responsibility for providing, or causing to be
provided, COBRA notice and coverage to any M&A qualified beneficiaries (within
the meaning of Treas. Reg. Section 54.4980B-9, Q/A-4) who experience a
qualifying event as of or after the Closing. Purchaser shall assume
responsibility for providing, or causing to be provided, any remaining period of
COBRA coverage for any qualified beneficiaries who experienced a qualifying
event prior to the Closing and who were formerly employed by Omni.
(d)    Nothing contained herein, express or implied, shall be construed to
establish, amend or modify any benefit plan, program, agreement or arrangement.

9.10    Intercompany Payables or Receivables. Sellers shall cause any
outstanding payables or receivables of any of the Companies or the Company
Subsidiary, to or from any Seller, any Affiliate of any Seller (including Omni
Air International Holdings, Inc.), or any officer, director, manager, trustee or
equity owner of any Seller, to be settled in full prior to the Closing.

ARTICLE X    
REMEDIES FOR BREACH OF THIS AGREEMENT

10.1    Survival. Notwithstanding any right of Purchaser (whether or not
exercised) to investigate the affairs of the Companies and the Company
Subsidiary or any right of any other party (whether or not exercised) to
investigate the accuracy of the representations and warranties of the other
party contained in this Agreement, Sellers, on the one hand, and Purchaser, on
the other hand, have the right to rely fully upon the representations,
warranties, covenants and agreements of the other contained in this Agreement.
The representations, warranties, covenants and agreements of Sellers, on the one
hand, and Purchaser, on the other hand, contained in this Agreement will survive
the Closing, but only to the extent specified below:
(a)    indefinitely with respect to the representations and warranties contained
in Sections 4.1 (Organization; Standing; Citizenship), 4.2 (Authority;
Authorization; Enforceability), Sections 5.1 (Execution and Delivery; Valid and
Binding Agreements), 5.2 (Authority; Organization), 5.5 (Ownership of the Equity
Interests), 6.1


51    



--------------------------------------------------------------------------------




(Organization; Standing; Citizenship), 6.7 (Capitalization of the Companies and
the Company Subsidiary), and 6.8 (Rights; Warrants or Options);
(b)    until 90 days after the expiration of all applicable statutes of
limitation (including all periods of extension, whether automatic or permissive)
with respect to the representations and warranties set forth in Section 6.19
(Tax Matters) and the provisions of Article XI;
(c)    with respect to the representations and warranties set forth in Section
6.20 (Environmental, Health and Safety Matters), until the third anniversary of
the Closing Date;
(d)    with respect to all other representations and warranties in this
Agreement, until 14 months after the Closing Date; and
(e)    with respect to each other covenant or agreement contained in this
Agreement that contemplates performance after the Closing Date, such covenant or
agreement will survive in accordance with its respective terms, it being
understood that if any such covenant or agreement is not by its terms expressly
limited in time or duration, such covenant or agreement shall survive the
Closing until it has been performed or satisfied. Notwithstanding anything
contained in this Agreement to the contrary, if, at or prior to close of
business on the last day a claim for indemnification may be asserted by either a
Purchaser Indemnitee or a Seller Indemnitee under this Article X, an
Indemnifying Party has been notified in writing of a claim for indemnification
in accordance with the terms of this Article X and such claim has not been
finally resolved or disposed of as of such date, such claim for indemnification
shall continue to survive such expiration date and shall remain a basis for
indemnification hereunder until such claim is finally resolved or disposed of in
accordance with the terms hereof.

10.2    Indemnification.
(a)    By Sellers. Subject to the terms and conditions set forth herein, from
and after the Closing, Sellers (on a several, and not on a joint and several
basis, based upon such Sellers’ Allocable Portions set forth on the Sellers’
Schedule) shall indemnify and hold harmless the Purchaser Indemnitees from and
against any Damages which any such Purchaser Indemnitee shall suffer, sustain or
become subject to, as a result of (i) the breach by Sellers of any of the
representations and warranties made by Sellers in Article VI or (ii) the breach
by Sellers of any of their covenants or agreements contained in this Agreement
or any other Transaction Document.
(b)    By Individual Sellers. Subject to the terms and conditions set forth
herein, from and after the Closing, each Seller shall indemnify and hold
harmless the Purchaser Indemnitees from and against any Damages which any such
Purchaser Indemnitee shall suffer, sustain or become subject to, as a result of
the breach by such Seller of any of the individual representations and
warranties made by such Seller in Article V.
(c)    By Purchaser. Subject to the terms and conditions set forth herein, from
and after the Closing, Purchaser shall indemnify and hold harmless the Seller


52    



--------------------------------------------------------------------------------




Indemnitees from and against any Damages which any such Seller Indemnitee shall
suffer, sustain or become subject to, as a result of (i) the breach by Purchaser
of any of the representations and warranties made by Purchaser in Article IV or
(ii) the breach by Purchaser of any of its covenants or agreements contained in
this Agreement.
(d)    Additional Indemnification by Sellers. Notwithstanding anything to the
contrary contained in this Agreement, Sellers shall indemnify the Purchaser
Indemnitees in respect of, and hold each of them harmless from and against any
and all Damages suffered, incurred or sustained by any of them or to which any
of them becomes subject, resulting from or arising out of: (A) Closing Cash, to
the extent that such amount has been applied to increase the Aggregate Purchase
Price pursuant to Article III, but the requisite amount of cash was not
delivered in the Companies’ and the Company Subsidiary’s accounts at the
Closing; (B) all Company Transaction Expenses, to the extent that such expenses
have not been applied to reduce the Aggregate Purchase Price pursuant to Article
III; (C) all Closing Indebtedness, to the extent that such Closing Indebtedness
has not been applied to reduce the Aggregate Purchase Price pursuant to Article
III; and (D) all Closing Bonus Payments, to the extent that such payments and
expenses have not been applied to reduce the Aggregate Purchase Price pursuant
to Article III.
(e)    Determination of Breach and Damages. Notwithstanding anything contained
in clause (i) of Section 10.2(a) or Section 10.2(b) to the contrary, for
purposes of (i) determining whether any breach of a representation and warranty
under clause (i) of Section 10.2(a) or Section 10.2(b) has occurred and (ii)
determining the amount of Damages arising from such breach, such determinations
shall be made without reference to or giving effect to any terms, “material”,
“materiality,” “Material Adverse Effect” or other similar qualifications
thresholds contained in such representation or warranty.

10.3    Third Party Claims.
(a)    If any Purchaser Indemnitee desires to make a claim against any Seller,
or any Seller Indemnitee desires to make a claim against Purchaser (such
Purchaser Indemnitee or Seller Indemnitee, an “Indemnified Person”), under
Section 10.2 in connection with any Legal Proceeding, demand or claim at any
time instituted against or made upon such Indemnified Person by any third party
for which such Indemnified Person may seek indemnification hereunder (a “Third
Party Claim”), whether or not subject to the Aggregate Deductible, such
Indemnified Person shall promptly notify in writing, in the case of a claim
under Section 10.2(a), 10.2(b) or 10.2(d), the Sellers’ Representative on behalf
of the relevant Seller, or, in the case of a claim under Section 10.2(c),
Purchaser (in each case, an “Indemnifying Party”), of such Third Party Claim and
of the Indemnified Person’s claim of indemnification with respect thereto;
provided, however, that the failure to so notify or delay in notification shall
not relieve the Indemnifying Party of its obligations hereunder, except to the
extent that the Indemnifying Party is prejudiced by such failure or delay. The
Indemnifying Party shall have 30 days after receipt of such notice to notify
such Indemnified Person if the applicable Indemnifying Party has elected to
assume the defense of such Third Party Claim. If the applicable Indemnifying
Party elects to assume the defense of such Third


53    



--------------------------------------------------------------------------------




Party Claim, such Indemnifying Party shall be entitled at its own expense to
conduct and control the defense and settlement of such Third Party Claim through
counsel of its own choosing (reasonably acceptable to the applicable Indemnified
Person) on behalf of the applicable Indemnified Person. If the Indemnifying
Party fails to notify the Indemnified Person within 30 days after receipt of
notice from the Indemnified Person of a Third Party Claim that the applicable
Indemnifying Party has elected to assume the defense of such Third Party Claim,
the Indemnified Person shall be entitled to assume the defense of such Third
Party Claim at the expense of the applicable Indemnifying Party through counsel
reasonably acceptable to the Indemnifying Party; provided, however, that neither
the Indemnified Person nor the Indemnifying Party may compromise or settle any
Third Party Claim except as provided in Section 10.3(b).
(b)    Any compromise, settlement or offer of settlement of any Third Party
Claim of which the applicable Indemnifying Party has elected to assume the
defense shall require the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld or delayed. Unless such consent is
obtained, the applicable Indemnifying Party shall continue the defense of such
claim; provided, however, that, if any Indemnified Person refuses its consent to
a bona fide offer of settlement that the applicable Indemnifying Party wishes to
accept and that involves no payment of money by such Indemnified Person, and
further involves no material limitation on the future operation of the business
of the Companies or the Company Subsidiary (taken as a whole), and that releases
such Indemnified Person from all liability in connection with such claim, the
applicable Indemnifying Party may reassign the defense of such claim to such
Indemnified Person, who may then continue to pursue the defense of such matter,
free of any participation by the Indemnifying Party, at the sole cost and
expense of such Indemnified Person. In such event, the obligation of the
applicable Indemnifying Party with respect thereto shall not exceed the lesser
of (i) the amount of the offer of settlement that such Indemnified Person
refused to accept or (ii) the aggregate Damages of the Indemnified Person with
respect to such claim, including the costs of defense after reassignment of the
defense of such claim to the Indemnified Person. Any compromise, settlement or
offer of settlement of any Third Party Claim of which the applicable
Indemnifying Party has not elected to assume the defense or has reassigned the
defense to the Indemnified Person shall require the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
So long as the Indemnifying Party is conducting the defense of any Third Party
Claim in accordance with the terms hereof, the Indemnified Person agrees that
the Indemnifying Party shall have full and complete control over the conduct of
such proceeding. So long as the Indemnified Person is conducting the defense of
any Third Party Claim in accordance with the terms hereof, the Indemnifying
Party agrees that the Indemnified Person shall have full and complete control
over the conduct of such proceeding; provided, however, that the Indemnifying
Party will have the right to participate in such defense and to employ counsel
at its own expense. The parties hereto agree to cooperate fully with each other
in connection with the defense, negotiation or settlement of any Third Party
Claim, including the Indemnified Person providing the Indemnifying Party with
access to the Indemnified Person’s records and personnel relating to any Third
Party Claim during reasonable hours under the circumstances.


54    



--------------------------------------------------------------------------------




(c)    If the Indemnifying Party makes any payment on any Third Party Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Person to any insurance benefits with
respect to such Third Party Claim.

10.4    Limitations on Indemnification.
(a)    Deductible. Subject to the other limitations of this Section 10.4:
(i)    No claim for indemnification under clause (i) of Section 10.2(a) or
Section 10.2(b) shall be made by any Purchaser Indemnitee with respect to any
breach resulting in an individual item of Damages, or related items of Damages
arising out of substantially similar facts and circumstances, unless and until
the amount of such Damages suffered by any one or more of the Companies and the
Company Subsidiary and/or any other Purchaser Indemnitee exceeds $25,000, in
which case the Purchaser Indemnitee shall be entitled to seek recovery for all
such Damages in accordance with the terms of this Agreement; provided that the
provisions of this Section 10.4(a)(i) shall not apply to a breach of a
representation or warranty contained in Sections 5.1 (Execution and Delivery;
Valid and Binding Agreements), 5.2 (Authority; Organization), 5.5 (Ownership of
the Equity Interests), 6.1 (Organization; Standing; Citizenship), 6.7
(Capitalization of the Companies and the Company Subsidiary), 6.8 (Rights;
Warrants or Options) and 6.19 (Tax Matters).
(ii)    No claim for indemnification under clause (i) of Section 10.2(a) or
Section 10.2(b) shall be made by any Purchaser Indemnitee unless and until the
aggregate amount of all Damages for which Purchaser Indemnitees are otherwise
entitled to indemnification under this Article X exceeds $3,000,000 (the
“Aggregate Deductible”), and then only to the extent the aggregate amount of
such Damages exceeds the Aggregate Deductible; provided, however, that the
provisions of this Section 10.4(a)(ii) shall not apply to a breach of a
representation or warranty contained in Sections 5.1 (Execution and Delivery;
Valid and Binding Agreements), 5.2 (Authority; Organization), 5.5 (Ownership of
the Equity Interests), 6.1 (Organization; Standing; Citizenship), 6.7
(Capitalization of the Companies and the Company Subsidiary), 6.8 (Rights;
Warrants or Options) and 6.19 (Tax Matters).
(b)    Cap. Subject to the other limitations of this Section 10.4, the aggregate
amount of all Damages payable to all Purchaser Indemnitees with respect to all
claims for indemnification under clause (i) of Section 10.2(a) or Section
10.2(b) shall not exceed an amount equal to $15,000,000 (the “Cap”). Any
obligation owed by Sellers to a Purchaser Indemnitee shall be paid solely from
the Indemnification Escrow (so long as the Indemnification Escrow is in effect
and has sufficient funds to satisfy the applicable claim), and the Sellers’
Representative shall direct the Escrow Agent to pay the amount of any such
obligation from the Indemnification Escrow in accordance with Sellers’
respective Allocable Portions, the terms of this Agreement and the Escrow
Agreement. Notwithstanding the foregoing, the Cap does not apply to a breach of
a representation or


55    



--------------------------------------------------------------------------------




warranty contained in Sections 5.1 (Execution and Delivery; Valid and Binding
Agreements), 5.2 (Authority; Organization), 5.5 (Ownership of the Equity
Interests), 6.1 (Organization; Standing; Citizenship), 6.7 (Capitalization of
the Companies and the Company Subsidiary), 6.8 (Rights; Warrants or Options) and
6.19 (Tax Matters).
(c)    Notwithstanding anything in this Agreement to the contrary, the aggregate
amount of the Sellers’ indemnity obligations to the Purchaser Indemnities shall
not exceed the amount of the Aggregate Purchase Price.
(d)    Time Limit. No Person shall be liable for any claim for indemnification
hereunder, whether or not as a result of a Third Party Claim, unless written
notice of a claim for indemnification is delivered by the Person seeking
indemnification to the Person from whom indemnification is sought with respect
to any such breach before the applicable Survival Date (in which case such
indemnification obligation shall survive the time at which it would otherwise
terminate pursuant to this Article X regardless of when any Damages in respect
thereof may actually be incurred). All notices given pursuant hereto shall set
forth with reasonable specificity the basis for such claim for indemnification.
(e)    Closing Net Working Capital; Reserves. Notwithstanding any provision of
this Agreement to the contrary, Purchaser Indemnitees shall not be entitled to
indemnification hereunder for any Damages as a result of any breach of any
representation or warranty made by Sellers under Article V and Article VI or the
breach by Sellers of any of their covenants or agreements contained in this
Agreement, and the amount of any Damages shall not be included in the
calculation of aggregate Damages subject to the Aggregate Deductible, to the
extent that the amount of any Damages as a result of such breach is taken into
account on a dollar-for-dollar basis as a current liability, reserved or
accrued, or otherwise accounted for, in determining the Closing Net Working
Capital, or otherwise taken into account on a dollar-for-dollar basis in the
calculation of the Aggregate Purchase Price (as finally determined pursuant to
Section 3.4).
(f)    Insurance and Tax Benefits; Other Indemnification. The amount of any
Damages subject to indemnification hereunder shall be calculated net of any
amounts actually received by Purchaser, the Companies or the Company Subsidiary
under insurance policies or other collateral sources (such as contractual
indemnities or contributions of any Person which are contained outside this
Agreement), less any cost associated with receiving such amounts and any related
increase in insurance premiums, and the parties hereto agree to use reasonable
efforts to obtain such recoveries. In addition, the amount of any Damages
subject to indemnification hereunder shall be net of any Tax benefit that is
actually recognized by Purchaser, the Companies or the Company Subsidiary with
respect to such Damages, either for the taxable year in which such Damages were
incurred or for the immediately succeeding taxable year. The net Tax benefit
that is actually recognized by such Person for a taxable year shall be the
excess, if any, of (i) such Person’s cumulative liability for Taxes through the
end of such taxable year, calculated by excluding any Tax items attributable to
the payment at issue for all taxable years, over (ii) such Person’s actual
cumulative liability for Taxes through the


56    



--------------------------------------------------------------------------------




end of such taxable year, calculated by taking into account any Tax items
attributable to the payment at issue for all taxable years (to the extent
permitted by relevant Tax Law). For the avoidance of doubt, the result of the
foregoing is to treat such Tax items as the last items claimed for any taxable
year.
(g)    No Special Damages. Notwithstanding any provision of this Agreement to
the contrary, except to the extent such amounts are awarded or otherwise paid in
a Third Party Claim that is subject to indemnification under this Article X, no
Person shall be liable to any other Person for any consequential, punitive,
indirect or special damages of such other Person relating to the breach or
alleged breach of any representation, warranty, covenant or agreement in this
Agreement or related hereto.
(h)    Treatment of Indemnification Payments. Any indemnification payments made
by Purchaser or Sellers pursuant to this Article X shall be treated by all
parties hereto as an adjustment to the Aggregate Purchase Price hereunder.

10.5    Limitation of Remedies. The rights of the parties hereto for
indemnification relating to this Agreement and the transactions contemplated
hereby shall be strictly limited to those contained in this Article X, and,
subject to Section 10.6 and the last sentence of this Section 10.5, such
indemnification rights shall be the sole and exclusive remedies of the parties
hereto after the Closing Date with respect to any matter in any way relating to
this Agreement or arising in connection herewith. To the maximum extent
permitted by Law, Purchaser hereby waives and shall cause its Affiliates to
waive all other rights and remedies with respect to any such matter, whether
under any Laws (including any right or remedy under CERCLA or any other
Environmental, Health and Safety Law), at common law or otherwise, including for
rescission. Except as provided by this Article X, no action, suit, claim,
proceeding or remedy shall be brought or maintained after the Closing Date by
Purchaser or any of its Affiliates, including any other Purchaser Indemnitees,
successors or permitted assigns against Sellers or any of their Affiliates, and
no recourse shall be brought or granted against Sellers or any of their
Affiliates, by virtue of or based upon any alleged misstatement or omission
respecting a breach of any of the representations, warranties, covenants or
agreements of Sellers set forth or contained in this Agreement; provided,
however, that nothing in this Agreement shall be deemed to prevent or restrict
the bringing or maintenance of any claim or action, or the granting of any
remedy or to limit the liability of any Person, to the extent that the same
shall have been the result of Fraud (and in the event of Fraud, recourse shall
only extend to those Persons committing Fraud).

10.6    Specific Performance. The parties hereto acknowledge and agree that the
parties hereto would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by any party hereto could not be adequately compensated
in all cases by monetary damages alone. Accordingly, in addition to any other
right or remedy to which Purchaser or Sellers, as the case may be, may be
entitled, at law or in equity, such party shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without the
necessity of posting any bond or other undertaking.


57    



--------------------------------------------------------------------------------





ARTICLE XI    
TAX MATTERS

11.1    Tax Returns.
(a)    Sellers shall cause to be prepared and filed all Returns of the Companies
and the Company Subsidiary required to be filed for all Tax Periods ending on or
before the Closing Date. The Sellers’ Representative shall deliver to Purchaser
for its review a draft of each Return of the Companies and the Company
Subsidiary to be filed after the Closing Date that may give rise to any Tax
liability for which Sellers are not liable under this Agreement not fewer than
30 days before the deadline for filing such Return, including extensions.
Purchaser shall notify the Sellers’ Representative in writing if it objects to
any portion of a draft Return within 15 days after the draft Return is delivered
to Purchaser. If the Sellers’ Representative does not receive a written
objection (specifying in detail the nature of such objection) by the end of such
15-day period, Sellers may cause the Return to be filed and such Return shall be
deemed final and binding as between the parties hereto. If Purchaser notifies
the Sellers’ Representative that it objects to any portion of the draft Return
(specifying in detail the nature of such objection) on or before the end of such
15-day period, Purchaser and the Sellers’ Representative shall attempt to
mutually resolve any disagreements in good faith regarding such draft Return.
Any disagreements regarding the draft Returns that are not resolved within an
additional 10-day period by the Sellers’ Representative and Purchaser shall be
resolved by the Independent Accounting Firm, whose decision shall be final and
whose fees shall be shared equally by Sellers (in accordance with their
respective Allocable Portions) and Purchaser. The Returns that are subject to
any disagreement shall not be filed until such disagreement is resolved;
provided, however, that, if such Returns must be filed in order to avoid a
penalty, such Returns may be filed as prepared (with any changes to which the
Sellers’ Representative and Purchaser agree prior to the date of filing
reflected therein), and, if further changes are agreed upon or required by the
Independent Accounting Firm, then Sellers shall amend such Returns promptly to
reflect such changes. Purchaser shall cause the Companies and the Company
Subsidiary to cooperate fully and promptly in connection with Sellers’
preparation of and the filing of all Returns under this Section 11.1(a).
(b)    Except as provided in Section 11.1(a), Purchaser shall cause the
Companies and the Company Subsidiary to prepare and file all Returns of the
Companies and the Company Subsidiary due after the Closing Date. Purchaser shall
deliver to the Sellers’ Representative for his review a draft of each Return of
the Companies and the Company Subsidiary to be filed after the Closing Date that
may give rise to any Tax liability of the Companies or the Company Subsidiary
for which Sellers may be liable under this Agreement not fewer than 30 days
before the deadline for filing such Return, including extensions. The Sellers’
Representative shall notify Purchaser in writing if he objects to any portion of
a draft Return within 15 days after the draft Return is delivered to the
Sellers’ Representative. If Purchaser does not receive a written objection by
the end of such 15-day period, Purchaser may cause the Return to be filed. If
the Sellers’ Representative notifies Purchaser that he objects to any portion of
the draft Return on or before the end of such 15-day period, Purchaser and the
Sellers’ Representative shall


58    



--------------------------------------------------------------------------------




attempt to mutually resolve any disagreements in good faith regarding such draft
Return. Any disagreements regarding the draft Returns that are not resolved
within an additional 10-day period by the Sellers’ Representative and Purchaser
shall be resolved by the Independent Accounting Firm, whose decision shall be
final and whose fees shall be shared equally by Sellers (in accordance with
their respective Allocable Portions) and Purchaser. The Returns that are subject
to any disagreement shall not be filed until such disagreement is resolved;
provided, however, that, if such Returns must be filed in order to avoid a
penalty, such Returns may be filed as prepared (with any changes to which the
Sellers’ Representative and Purchaser agree prior to the date of filing
reflected therein), and, if further changes are agreed upon or required by the
Independent Accounting Firm, then Purchaser shall amend such Returns promptly to
reflect such changes.

11.2    Liability for Taxes. Sellers (in accordance with their respective
Allocable Portions) shall be responsible for all Taxes of the Companies and the
Company Subsidiary for any Pre-Closing Tax Period and for Sellers’ portion (as
determined under Section 11.3) of all Taxes of the Companies and the Company
Subsidiary for any Tax period that begins before the Closing Date and ends after
the Closing Date (a “Straddle Period”) to the extent such Taxes (a) are not
included as a current liability for purposes of computing the Closing Net
Working Capital or (b) are not otherwise satisfied by or on behalf of Sellers or
any of their Affiliates. Except to the extent that Purchaser incurs related,
indemnifiable Damages under this Agreement, Purchaser shall be responsible for
all Taxes of the Companies and the Company Subsidiary for any Post-Closing Tax
Period and for its portion (as determined under Section 11.3) of all Taxes of
the Companies and the Company Subsidiary for any Straddle Period.

11.3    Apportionment of Taxes.
(a)    With respect to any Straddle Period, the Taxes of the Companies and the
Company Subsidiary attributable to such Straddle Period shall be apportioned
between the portion of the Straddle Period that begins on the first day of the
Straddle Period and ends on the Closing Date (the “Pre-Closing Straddle
Period”), which portion shall be the responsibility of Sellers (to the extent
provided in Section 11.2), and all other Taxes attributable to the operations or
assets of the Companies and the Company Subsidiary for the Straddle Period shall
be the responsibility of Purchaser.
(b)    In the case of sales and use Taxes, VAT, employment Taxes, withholding
Taxes, and Taxes based on or measured by gross or net income, receipts, profits
or payments, the portion of the Tax allocated to the Pre-Closing Straddle Period
shall equal the amount that would be payable if the Straddle Period ended on the
last day of the Pre-Closing Straddle Period by means of closing the books and
records of the Companies and the Company Subsidiary as of the last day of the
Pre-Closing Straddle Period; provided, that all permitted allowances, exemptions
and deductions that are normally computed on the basis of an entire year or
period shall accrue on a daily basis and shall be allocated between the
Pre-Closing Straddle Period and the portion of the Straddle Period that begins
on the day immediately following the Closing Date and ends on the last day of
the Straddle Period in proportion to the number of days in each such period.


59    



--------------------------------------------------------------------------------




(c)    In the case of Taxes not described in Section 11.3(b), the portion of the
Tax allocated to the Pre-Closing Straddle Period shall equal the amount of Tax
for the entire Straddle Period multiplied by the ratio of the number of days
during the Pre-Closing Straddle Period to the number of days during the entire
Straddle Period.
(d)    This Section 11.3 shall apply mutatis mutandis to any Tax refunds, Tax
credits or other Tax benefits to which any Company or the Company Subsidiary may
be entitled. For the avoidance of doubt, any such Tax refunds, Tax credits or
other Tax benefits that are included as a current asset for purposes of
computing the Closing Net Working Capital shall be for the account of Purchaser.

11.4    Cooperation. In connection with the preparation of Returns, audit
examinations, and any administrative or judicial proceedings relating to the
Taxes imposed on the Companies and the Company Subsidiary for all Pre-Closing
Tax Periods, all Straddle Periods and all Post-Closing Tax Periods, Purchaser,
the Companies and the Company Subsidiary, on the one hand, and the Sellers’
Representative, on the other hand, shall cooperate fully with each other,
including furnishing or making available during normal business hours records,
personnel (as reasonably required), books of account, powers of attorney and/or
other materials necessary or helpful for the preparation of such Returns, the
conduct of audit examinations or the defense of claims by Tax Authorities as to
the imposition of Taxes. Purchaser shall provide the Sellers’ Representative,
and the Sellers’ Representative shall provide Purchaser, with the information
that each is respectively required to report under section 6043A of the Code or
any other applicable Tax rule. After the Closing, the Sellers’ Representative
may deliver to Purchaser certain U.S. Tax information requests in a similar
manner provided to the Companies and the Company Subsidiary in previous years in
order to comply with Sellers’ U.S. Tax and other reporting obligations and
Purchaser shall use reasonable efforts to promptly complete such information
requests as is required for Sellers to comply with Sellers’ U.S. Tax or other
reporting obligations.

11.5    Tax Contests.
(a)    If any Tax Authority issues to Purchaser, any of the Companies or the
Company Subsidiary (i) a notice of its intent to audit, examine or conduct a
proceeding with respect to Taxes or Returns of such Company or the Company
Subsidiary for any Pre-Closing Tax Period or (ii) a notice of deficiency, notice
of reassessment, proposed adjustment, assertion of claim or demand concerning
Taxes or Returns attributable to the operations or assets of any of the
Companies or the Company Subsidiary for any Pre-Closing Tax Period (each, a “Tax
Claim”), Purchaser shall notify the Sellers’ Representative of the receipt of
such communication from the Tax Authority and shall deliver a copy of any such
written communication to the Sellers’ Representative within 10 Business Days
after receiving such Tax Claim; provided, that Purchaser’s failure to provide
such notice will not relieve Sellers of any liability that they have to any
Indemnified Person except to the extent that the Sellers’ Representative
demonstrates that the defense of such Tax Claim is prejudiced by such failure to
provide such notice.
(b)    In the event of any proceeding relating to any Tax Claim with respect to
Taxes attributable to the operations or assets of or Returns of such Company or
the Company Subsidiary (a “Tax Contest”), Purchaser and such Company or the
Company


60    



--------------------------------------------------------------------------------




Subsidiary, as applicable, shall promptly provide the Sellers’ Representative
with copies of all written communications relating to the Tax Contest; provided,
that (i) the Sellers’ Representative shall control any such Tax Contest,
(provided further, that as a precondition to the Sellers’ Representative’s right
to control such defense, (A) the Sellers’ Representative shall deliver to
Purchaser a written statement in which the Sellers’ Representative, on behalf of
Sellers, agrees to indemnify the Indemnified Persons from and against the
entirety of any Taxes and other Damages that any Indemnified Person may incur
resulting from, arising out of, relating to, or caused by such Tax Contest, and
(B) the Sellers’ Representative shall conduct the defense actively and
diligently), (ii) Purchaser and such Company or the Company Subsidiary, as
applicable, shall have the right to participate in any such Tax Contest, at its
own expense, and (iii) Purchaser and such Company or the Company Subsidiary, as
applicable, shall not settle or otherwise resolve any Tax Contest (or any issue
raised in any Tax Contest) without the prior written consent of the Sellers’
Representative, which consent shall not be unreasonably withheld or delayed.
(c)    At the request of the Sellers’ Representative, Purchaser, any of the
Companies or the Company Subsidiary, as applicable, shall settle any issue
related to Taxes for any Pre-Closing Tax Period on terms acceptable to the
Sellers’ Representative and the applicable Tax Authority; provided, that (i)
Sellers shall pay when due all Taxes (and other amounts) for which Sellers are
liable under this Agreement as a result of such settlement, (ii) the settlement
would not result in Purchaser, any of the Companies or the Company Subsidiary
paying any increased Taxes for which Sellers are not required to fully indemnify
Purchaser, the Companies or the Company Subsidiary under this Agreement, and
(iii) the settlement would not be likely to establish a precedential custom or
practice adverse to the continuing business of Purchaser, the Companies or the
Company Subsidiary for any Post-Closing Tax Period.

11.6    Amended Returns. Except to the extent required by Law, or by the
resolution of any Tax Contest: Purchaser shall not file or cause to be filed any
amended Returns covering any period or adjusting any Taxes for a period that
includes any Pre-Closing Tax Period or Straddle Period without the prior written
consent of the Sellers’ Representative, which consent shall not be unreasonably
withheld or delayed; and Purchaser shall not take and shall not cause or permit
the Companies or the Company Subsidiary to take any action that could increase
the liability of Sellers for Taxes under this Agreement or otherwise without the
prior written consent of the Sellers’ Representative, which consent shall not be
unreasonably withheld or delayed.

11.7    Tax Refunds. Purchaser, the Companies and the Company Subsidiary shall
cooperate with the Sellers’ Representative in obtaining any Tax refunds, Tax
credits or any other Tax benefits for any Pre-Closing Tax Periods. Any refunds,
credits or other benefits for Taxes of the Companies or the Company Subsidiary
for Pre-Closing Tax Periods shall be the property of Sellers. If Purchaser, any
of the Companies or the Company Subsidiary receives a refund, credit or other
benefit for Taxes that is attributable in whole or in part to a Pre-Closing Tax
Period or Pre-Closing Straddle Period, Purchaser shall pay to Sellers, within 10
Business Days of the receipt thereof, the amount of the refund, credit or other
benefit attributable in whole or in part to a Pre-Closing Tax Period or
Pre-Closing Straddle Period. Notwithstanding the foregoing, this


61    



--------------------------------------------------------------------------------




Section 11.7 shall not apply to the extent that any Tax refunds, Tax credits or
other Tax benefits are included as a current asset for purposes of computing the
Closing Net Working Capital.

11.8    Other Taxes. Purchaser, on the one hand, and Sellers, collectively on
the other hand, each shall be liable for and shall pay (and shall indemnify and
hold harmless the other and their respective Affiliates from and against all
Damages relating to) fifty percent of all sales, use, stamp, documentary,
filing, recording, transfer or similar fees or Taxes or governmental charges
(together with any interest or penalty, addition to Tax or additional amount
imposed) as levied by any Authority in connection with the transactions
contemplated by this Agreement.

ARTICLE XII    
TERMINATION

12.1    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)    by the mutual written consent of Purchaser and the Sellers’
Representative;
(b)    by Purchaser, by giving written notice to the Sellers’ Representative at
any time (i) if Sellers have materially breached any representation, warranty,
covenant or agreement contained in this Agreement such that a condition to
closing will not have been satisfied, Purchaser has notified the Sellers’
Representative of the breach, and the breach has continued uncured for a period
of 30 days after the notice of breach, or (ii) if the Closing shall not have
occurred on or before January 31, 2019 (the “Termination Date”), by reason of
the failure of any condition precedent under Section 8.1 or Section 8.2 or if
any such condition becomes impossible to fulfill (in each case, unless the
failure or impossibility results from Purchaser breaching any representation,
warranty, covenant or agreement contained in this Agreement); or
(c)    by the Sellers’ Representative on behalf of Sellers, by giving written
notice to Purchaser at any time (i) if Purchaser has materially breached any
representation, warranty, covenant or agreement contained in this Agreement such
that a condition to closing will not have been satisfied, the Sellers’
Representative has notified Purchaser of the breach, and the breach has
continued uncured for a period of 30 days after the notice of breach, or (ii) if
the Closing shall not have occurred on or before the Termination Date by reason
of the failure of any condition precedent under Section 8.1 or Section 8.3 or if
any such condition becomes impossible to fulfill (in each case, unless the
failure or impossibility results from Sellers or any of them breaching any
representation, warranty, covenant or agreement contained in this Agreement).

12.2    Effect of Termination. Termination of this Agreement pursuant to Section
12.1 shall terminate all obligations of the parties hereunder, without liability
of any party hereto to the other parties hereto (except for the liability of any
party hereto then in breach), except for obligations under Section 7.5
(Confidentiality), Section 9.2 (Publicity), Section 13.8 (Expenses) and this
Section 12.2.


62    



--------------------------------------------------------------------------------





ARTICLE XIII    
MISCELLANEOUS

13.1    Notices. All notices, requests, demands, claims and other communications
required or permitted to be given hereunder shall be in writing and shall be
given by: (a) personal delivery (effective upon delivery), (b) facsimile or
email (effective on the next Business Day after confirmation of transmission),
(c) recognized overnight delivery service (effective on the next Business Day
after delivery to the service), or (d) registered or certified mail, return
receipt requested and postage prepaid (effective on the third Business Day after
being so mailed), in each case addressed to the intended recipient as set forth
below:
If to the Sellers’ Representative, Sellers, or any of them:


Robert K. Coretz
4110 South Rockford Avenue, Suite 200
Tulsa, Oklahoma 74105
Fax: (918) 779-7639


with a copy to:


Conner & Winters, LLP
Attention: Robert A. Curry
4000 One Williams Center
Tulsa, Oklahoma 74172-0148
Fax: (918) 586-8625


If to Purchaser:


Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attention: Joseph C. Hete
Fax: (937) 382-2452


with a copy to:


Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attention: W. Joseph Payne
Fax: (937) 382-2452

13.2    Entire Agreement. This Agreement, the other Transaction Documents and
the Confidentiality Agreement constitute the entire agreement among the parties
hereto with respect to the transactions contemplated hereby and supersede all
prior agreements, understandings, negotiations and discussions, both written and
oral, among the parties hereto with respect thereto. Neither the duties nor
obligations of any party hereto, nor the rights of any party hereto, shall be


63    



--------------------------------------------------------------------------------




expanded beyond the terms of this Agreement, the other Transaction Documents and
the Confidentiality Agreement on the basis of any legal or equitable principle
or on any other basis whatsoever. Neither any legal or equitable principle nor
any implied obligation of good faith or fair dealing nor any other matter
requires any party hereto to incur, suffer or perform any act, condition or
obligation contrary to the terms of this Agreement, whether or not existing and
whether foreseeable or unforeseeable. Each of the parties hereto acknowledges
that it would be unfair, and that it does not intend, to increase any of the
obligations of any other party under this Agreement on the basis of any implied
obligation or otherwise.

13.3    Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Sellers’ Representative and Purchaser, or in
the case of a waiver, by or on behalf of the party hereto against whom the
waiver is to be effective. No failure or delay by any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
Notwithstanding anything to the contrary herein, none of the Debt Financing
Provisions may be amended, modified or waived in a manner adverse to the Debt
Financing Sources without the prior consent of the Debt Financing Sources.

13.4    Benefits; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as set forth below, neither this
Agreement nor the obligations hereunder shall be assignable or transferable by
Purchaser without the prior written consent of the Sellers’ Representative, or
by any Seller without the prior written consent of Purchaser; provided, however,
that Purchaser shall be permitted to collaterally assign its rights and remedies
under this Agreement and the other Transaction Documents to any Debt Financing
Source in respect of the Debt Financing, but no such assignment shall relieve
any such assignor of its obligations under this Agreement. Sellers agree that
Purchaser shall have the right, prior to the Closing, to designate any of its
Affiliates as the entity that acquires the Equity Interest of any of the
Companies. In the event Purchaser designates an Affiliate to acquire the Equity
Interest of any of the Companies, such designation and acquisition shall not
relieve Purchaser of any of its obligations under this Agreement or any other
Transaction Document.

13.5    No Third Party Beneficiary; No Benefit Plan Amendment. Nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Purchaser, Purchaser Indemnitees, the Companies, the Company Subsidiary,
Sellers, Seller Indemnitees and their respective successors, heirs, personal
representatives and permitted assigns, any rights or remedies under or by reason
of this Agreement. Notwithstanding the foregoing, the Debt Financing Sources
shall be third-party beneficiaries of each of the Debt Financing Provisions.
Nothing in this Agreement shall be deemed to amend, modify or terminate any
Benefit Plan.

13.6    No Recourse to Debt Financing Sources; Waiver of Certain Claims.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto hereby agree that no Debt Financing Source shall have any
liability to Sellers, any of their Affiliates or any other Person  relating to
or arising out of this


64    



--------------------------------------------------------------------------------




Agreement or any financing provided to Purchaser or its Affiliates in connection
with the transactions contemplated by this Agreement (the “Debt Financing”)
(including any claim for any Damages suffered as a result of any breach of this
Agreement or the terms of the Debt Financing), or any document related thereto
(including any willful breach thereof), or the failure of the transactions
contemplated hereby or thereby to be consummated), whether at law or equity, in
contract or in tort or otherwise, and none of Sellers nor any of their
Affiliates or any other Person shall have any rights or claims whatsoever
against any of the Debt Financing Sources under this Agreement or in connection
with the Debt Financing, whether at law or equity, in contract or in tort, or
otherwise.
(b)    Sellers hereby agree, on behalf of themselves and their respective
Affiliates, that none of the Debt Financing Sources shall have any liability or
obligations to Sellers or any of their respective Affiliates relating to this
Agreement or any of the transactions contemplated herein (including with respect
to the Debt Financing). Sellers and their respective Affiliates hereby waive any
and all claims and causes of action (whether at law, in equity, in contract, in
tort or otherwise) against the Debt Financing Sources that may be based upon,
arise out of or relate to this Agreement, any financing commitment or the
transactions contemplated hereby or thereby (including the Debt Financing). This
Section 13.6 is intended to benefit and may be enforced by the Debt Financing
Sources and shall be binding on all successors and assigns of Sellers.

13.7    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the Laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

13.8    Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
the parties hereto shall bear their own respective expenses (including all
compensation and expenses of their own counsel, financial advisors, consultants
and accountants) incurred in connection with the preparation, execution and
consummation of this Agreement and of the transactions contemplated hereby.
Notwithstanding the foregoing, Purchaser acknowledges and agrees that (a) the
Companies and the Company Subsidiary have incurred certain of the costs and
expenses of Sellers in connection with this Agreement and the transactions
contemplated hereby and (b) such costs and expenses shall be included in the
Company Transaction Expenses and shall be taken into account for purposes of
determining the estimated Aggregate Purchase Price payable at Closing pursuant
to Section 2.2 (and shall be paid by the Companies or the Company Subsidiary
after the Closing). Except as provided in the preceding sentence, Purchaser
shall not


65    



--------------------------------------------------------------------------------




have any liability for any such costs or expenses of Sellers after the Closing.
All filing fees in connection with the HSR Act filings contemplated by Section
7.3 shall be allocated between Purchaser, on the one hand, and Sellers, on the
other hand, in equal amounts.

13.9    Counterparts and Delivery. This Agreement may be executed in any number
of counterparts and by the several parties hereto in separate counterparts, and
delivered by facsimile or other means of electronic transmission, each of which
shall be deemed to be one and the same instrument and an original document.

13.10    Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION
OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE
APPLIED (EXCEPT THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT). IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF, UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY. EACH PARTY HERETO IRREVOCABLY AGREES THAT THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK
SHALL HAVE NON-EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTE OR CLAIM ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT SUCH PARTY MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING
HEREUNDER.

13.11    Disclosure Schedules. The Schedules to this Agreement are arranged to
correspond to the sections contained in this Agreement. Any matter set forth in
any Schedule shall be deemed set forth in all other sections of such disclosure
schedule to the extent, but only to the extent, that the relevance or
applicability of such matter to such other sections of such disclosure schedule
is readily apparent on the face of such disclosure, whether or not a specific
cross-reference appears in such disclosure schedule. The inclusion of any
information (including dollar amounts) in any section of such disclosure
schedule (a) shall not be deemed to be an admission or acknowledgment that such
information is required to be listed in such section or is material to or
outside the Ordinary Course of Business and (b) shall not be deemed to establish
a standard of materiality (and the actual standard of materiality may be higher
or lower than the matters disclosed by such information). The information
contained in this Agreement, the Schedules and the Exhibits hereto is disclosed
solely for purposes of this Agreement, and no information contained herein or
therein shall be deemed to be an admission by any party to any third party of
any matter whatsoever (including any violation of applicable Law or breach of,
or conflict with, any Contract). Information reflected in the Schedules is not
necessarily limited to matters required by this Agreement to be reflected in the
Schedules. Such additional information is set forth for informational purposes
and does not necessarily include other matters of a similar


66    



--------------------------------------------------------------------------------




nature. Disclosure of such additional information shall not be deemed to
constitute an acknowledgment that such information is required to be disclosed
and disclosure of such information shall not be deemed to enlarge or enhance any
of the representations or warranties in this Agreement or otherwise alter in any
way the terms of this Agreement. Inclusion of information in the Schedules shall
not be construed as an admission that such information is material to the
business, assets, liabilities, financial position, operations or results of
operations of the Companies and/or the Company Subsidiary.

ARTICLE XIV    
SELLERS’ REPRESENTATIVE

14.1    Designation. Robert K. Coretz is hereby designated by Sellers to serve
as the representative of Sellers with respect to the matters expressly set forth
in this Agreement to be performed by the Sellers’ Representative. Alternatively,
in the event that Mr. Coretz is unable to serve in such capacity, Sellers hereby
designate, in this order: (i) Daniel S. Burnstein, (ii) Robert Waldo or (iii) a
person designated by Robert A. Curry, to serve as such representative of Sellers
with respect to such matters (any of Robert K. Coretz or such alternate
designee, the “Sellers’ Representative”).

14.2    Authority. By execution of this Agreement, each Seller hereby
irrevocably appoints the Sellers’ Representative as the agent, proxy and
attorney in fact for such Seller for all purposes of this Agreement, including
the full power and authority on such Seller’s behalf: (i) to consummate the
transactions contemplated hereby; (ii) to cause the Companies to pay such
Seller’s expenses incurred in connection with the negotiation and performance of
this Agreement (whether incurred on or after the date hereof); (iii) to disburse
any funds received hereunder to such Seller and each other Seller in accordance
with the terms of the Companies’ Organizational Documents; (iv) to execute such
further instruments of assignment as Purchaser shall reasonably request; (v) to
execute and deliver on behalf of such Seller any amendment or waiver hereto;
(vi) to take all other actions to be taken by or on behalf of such Seller in
connection herewith; (vii) to negotiate, settle, compromise and otherwise handle
the Net Working Capital Adjustment and all claims for indemnification made by
Purchaser or Sellers hereunder; (viii) to direct such Seller to pay any amount
owing for indemnity claims or otherwise under this Agreement (and such Seller
promptly and without dispute shall comply with such demand); (ix) to waive any
and all transfer restrictions or rights of first refusal set forth in the
Companies’ Organizational Documents or otherwise, with regard to the
transactions described in this Agreement; and (x) to do each and every act and
exercise any and all rights which such Seller or Sellers collectively are
permitted or required to do or exercise under this Agreement. Each Seller agrees
that such agency and proxy are coupled with an interest, are therefore
irrevocable without the consent of the Sellers’ Representative, as applicable,
and shall survive the death, incapacity, bankruptcy, dissolution or liquidation
of such Seller. Each Seller agrees that Purchaser and its Affiliates shall be
entitled to rely on any action or decision of the Sellers’ Representative.

14.3    Exculpation. Neither the Sellers’ Representative nor any agent employed
by him shall incur any liability to any Seller by virtue of the failure or
refusal of the Sellers’ Representative for any reason to consummate the
transactions contemplated hereby or relating to the performance of any other
duties hereunder, except for actions or omissions constituting fraud or bad
faith.


67    



--------------------------------------------------------------------------------




SIGNATURES APPEAR ON FOLLOWING PAGE

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.
PURCHASER:


Air Transport Services Group, Inc.




By: /s/ Joseph C. Hete
Joseph C. Hete
President & Chief Executive Officer




SELLERS:


Omni Air International Holdings, Inc.




By: /s/ Robert K. Coretz
Robert K. Coretz
Chairman




Omni Aviation Leasing Holdings, LLC


 
By: /s/ Robert K. Coretz
Robert K. Coretz
President and Manager




T7 Aviation Leasing Holdings, LLC




By: /s/ Robert K. Coretz
Robert K. Coretz
President and Manager




SELLERS’ REPRESENTATIVE:




/s/ Robert K. Coretz    
Robert K. Coretz


68    

